 

EXHIBIT 10.1

EXECUTION VERSION

$1,500,000,000

 

364-DAY CREDIT AGREEMENT

 

dated as of

 

November 14, 2016

 

among

 

The Estée Lauder Companies Inc.,

 

 

The Lenders Listed Herein,

 

 

Citibank, N.A.,

as Administrative Agent, and

 

 

JPMorgan Chase Bank, N.A. and Bank of America, N.A.,
as Syndication Agents, and

 

 

BNP Paribas and The Bank of Tokyo-Mitsubishi UFJ, Ltd.,

as Documentation Agents

 

 

--------------------------------------------------------------------------------

 

Joint Bookrunners and Joint Lead Arrangers:

Citigroup Global Markets Inc.

JPMorgan Chase Bank, N.A.

Merrill Lynch, Pierce, Fenner & Smith Incorporated

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

--------------------------------------------------------------------------------

 

 

 

PAGE

 

 

ARTICLE 1      DEFINITIONS

1

 

 

Section 1.01.

Definitions

1

Section 1.02.

Accounting Terms and Determinations

22

Section 1.03.

Types of Borrowing

23

 

 

 

ARTICLE 2      THE CREDITS

23

 

 

Section 2.01.

Commitments To Lend

23

Section 2.02.

Notice of Committed Borrowing

24

Section 2.03.

Competitive Bid Borrowings

24

Section 2.04.

Notice To Lenders; Funding of Loans

28

Section 2.05.

Evidence Of Debt

29

Section 2.06.

Maturity of Loans

29

Section 2.07.

Interest Rates

30

Section 2.08.

Fees

31

Section 2.09.

Optional Termination or Reduction of Commitments

31

Section 2.10.

Method of Electing Interest Rates

32

Section 2.11.

Mandatory Reduction or Termination of Commitments

33

Section 2.12.

Optional Prepayments

34

Section 2.13.

Conversion to Term Loan

35

Section 2.14.

General Provisions as to Payments

35

Section 2.15.

Funding Losses

36

Section 2.16.

Computation of Interest and Fees

37

Section 2.17.

[Reserved]

37

Section 2.18.

Regulation D Compensation

37

Section 2.19.

[Reserved]

38

Section 2.20.

Defaulting Lenders

38

 

 

 

ARTICLE 3      CONDITIONS

39

 

 

Section 3.01.

Closing

39

Section 3.02.

Borrowings

40

 

 

 

ARTICLE 4      REPRESENTATIONS AND WARRANTIES

40

 

 

Section 4.01.

Corporate Existence and Power

40

Section 4.02.

Corporate and Governmental Authorization; No Contravention

41

Section 4.03.

Binding Effect

41

 

i

--------------------------------------------------------------------------------


 

Section 4.04.

Financial Information

41

Section 4.05.

Litigation

42

Section 4.06.

Compliance with ERISA

42

Section 4.07.

Environmental Matters

42

Section 4.08.

Taxes

43

Section 4.09.

Subsidiaries

43

Section 4.10.

Regulatory Restrictions on Borrowing

43

Section 4.11.

Full Disclosure

43

Section 4.12.

Anti-Corruption Laws and Sanctions

43

 

 

 

ARTICLE 5      COVENANTS

44

 

 

Section 5.01.

Information

44

Section 5.02.

Payment of Obligations

46

Section 5.03.

Insurance

46

Section 5.04.

Conduct of Business and Maintenance of Existence

46

Section 5.05.

Compliance with Laws

46

Section 5.06.

Inspection of Property, Books and Records

47

Section 5.07.

Mergers and Sales of Assets

47

Section 5.08.

Use of Proceeds

47

Section 5.09.

Negative Pledge

48

Section 5.10.

Debt of Subsidiaries

49

Section 5.11.

Transactions with Affiliates

49

 

 

 

ARTICLE 6      DEFAULTS

50

 

 

Section 6.01.

Events of Default

50

Section 6.02.

Notice of Default

52

 

 

 

ARTICLE 7      THE ADMINISTRATIVE AGENT

52

 

 

Section 7.01.

Appointment and Authorizations

52

Section 7.02.

Agents and Affiliates

52

Section 7.03.

Action by Agents

52

Section 7.04.

Consultation with Experts

53

Section 7.05.

Delegation of Duties

53

Section 7.06.

Indemnification

53

Section 7.07.

Resignation of Administrative Agent

54

Section 7.08.

Administrative Agent’s Fees

54

Section 7.09.

Other Agents Not Liable

54

Section 7.10.

Credit Decision

55

 

 

 

ARTICLE 8      CHANGE IN CIRCUMSTANCES

55

 

 

Section 8.01.

Basis for Determining Interest Rate Inadequate or Unfair

55

Section 8.02.

Illegality

56

 

ii

--------------------------------------------------------------------------------


 

Section 8.03.

Increased Cost and Reduced Return

56

Section 8.04.

Taxes

58

Section 8.05.

Base Rate Loans Substituted for Affected Fixed Rate Loans

62

Section 8.06.

Substitution of Lenders

62

 

 

 

ARTICLE 9      [RESERVED]

63

 

 

ARTICLE 10    MISCELLANEOUS

63

 

 

Section 10.01.

Notices

63

Section 10.02.

No Waivers

63

Section 10.03.

Expenses; Indemnification

63

Section 10.04.

Sharing of Set-Offs

65

Section 10.05.

Amendments and Waivers

65

Section 10.06.

Successors and Assigns

66

Section 10.07.

Collateral

70

Section 10.08.

Governing Law, Submission to Jurisdiction

70

Section 10.09.

[Reserved]

70

Section 10.10.

Counterparts; Integration; Effectiveness

70

Section 10.11.

WAIVER OF JURY TRIAL

70

Section 10.12.

Confidentiality

71

Section 10.13.

Conversion of Currencies

72

Section 10.14.

[Reserved]

72

Section 10.15.

USA Patriot Act

72

Section 10.16.

Acknowledgement and Consent to Bail-in of EEA Financial Institutions

72

Section 10.17.

Right of Setoff

73

Section 10.18.

No Fiduciary Duty

73

 

 

 

Commitment Schedule

 

 

Pricing Schedule

 

 

Schedule 4.05 – Litigation

 

 

 

EXHIBIT A

Note

 

EXHIBIT B

Competitive Bid Quote Request

 

EXHIBIT C

Invitation for Competitive Bid Quotes

 

EXHIBIT D

Competitive Bid Quote

 

EXHIBIT E

Opinion of Counsel for the Borrower (New York)

 

EXHIBIT F

Assignment and Assumption Agreement

 

 

iii

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT dated as of November 14, 2016 among THE ESTÉE LAUDER COMPANIES
INC., the LENDERS listed on the signature pages hereof, CITIBANK, N.A., as
Administrative Agent, JPMORGAN CHASE BANK, N.A. and BANK OF AMERICA, N.A., as
Syndication Agents, and BNP PARIBAS and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.
as Documentation Agents.

 

The parties hereto agree as follows:

 

ARTICLE 1
DEFINITIONS

 

Section 1.01.   Definitions.  The following terms, as used herein, have the
following meanings:

 

“Absolute Rate Auction” means a solicitation of Competitive Bid Quotes setting
forth Competitive Bid Absolute Rates pursuant to Section 2.03.

 

“Administrative Agent” means Citibank, N.A. in its capacity as Administrative
Agent for the Lenders hereunder, and its successors in such capacity.

 

“Administrative Questionnaire” means, with respect to each Lender, an
administrative questionnaire in the form prepared by the Administrative Agent
and submitted to the Administrative Agent (with a copy to the Company) duly
completed by such Lender.

 

“Affiliate” means (i) any Person that directly, or indirectly through one or
more intermediaries, controls the Company (a “Controlling Person”) or (ii) any
Person (other than the Company or a Subsidiary) which is controlled by or is
under common control with a Controlling Person.  As used herein, the term
“control” means possession, directly or indirectly, of the power to direct or
cause the direction of the management or policies of a Person, whether through
the ownership of voting securities, by contract or otherwise.

 

“Affiliate Transaction” has the meaning set forth in Section 5.11.

 

“Anti-Corruption Laws” means the United States Foreign Corrupt Practices Act of
1977, as amended, and the UK Bribery Act, as amended.

 

“Applicable Lending Office” means, with respect to any Lender, (i) in the case
of its Base Rate Loans, its Domestic Lending Office, (ii) in the case of its
Euro-Currency Loans, its Euro-Currency Lending Office, (iii) in the case of its
Competitive Bid Loans, its Competitive Bid Lending Office or (iv) in any case,
such other office as a Lender may from time to time notify the Company and the

 

1

--------------------------------------------------------------------------------


 

Administrative Agent for Loans of the particular type, which office may include
any Affiliate of such Lender or any domestic or foreign branch of such Lender or
such Affiliate.

 

“Approved Fund” means any Fund that is administered or managed by (i) a Lender,
(ii) an affiliate of a Lender or (iii) an entity or an affiliate of an entity
that administers or manages a Lender.

 

“Assignee” has the meaning set forth in Section 10.06(c).

 

“Available Commitment” means, with respect to any Lender at any time, an amount
equal to such Lender’s Commitment at such time minus such Lender’s Outstanding
Committed Amount at such time.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the
Administrative Agent, has taken any action in furtherance of, or indicating its
consent to, approval of, or acquiescence in, any such proceeding or appointment,
provided that a Bankruptcy Event shall not result solely by virtue of any
ownership interest, or the acquisition of any ownership interest, in such Person
by a Governmental Authority or instrumentality thereof, as long as such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Base Rate” means, for any day, a rate per annum equal to the greatest of
(i) the Prime Rate on such day, (ii) the NYFRB Rate in effect on such day plus ½
of 1% and (iii) the London Interbank Offered Rate for a one month Interest
Period on such day (or if such day is not a Business Day, the immediately
preceding Business Day) plus 1%; provided that, for the purpose of this
definition, the London Interbank Offered Rate shall be based on the LIBO Screen
Rate (or if the

 

2

--------------------------------------------------------------------------------


 

LIBO Screen Rate is not available for such one month Interest Period, the
Interpolated Rate) at approximately 11:00 a.m. London time on such day.  Any
change in the Base Rate due to a change in the Prime Rate, the NYFRB Rate or the
London Interbank Offered Rate shall be effective from and including the
effective date of such change in the Prime Rate, the NYFRB Rate or the London
Interbank Offered Rate, respectively.

 

“Base Rate Loan” means (i) a Committed Loan which bears interest at the Base
Rate pursuant to the applicable Notice of Committed Borrowing or Notice of
Interest Rate Election, (ii) a Committed Loan which bears interest at the Base
Rate pursuant to the provisions of Section 8.01 or (iii) an overdue amount which
was a Base Rate Loan immediately before it became overdue.

 

“Base Rate Margin” has the meaning set forth in the Pricing Schedule.

 

“Benefit Arrangement” means at any time an employee benefit plan within the
meaning of Section 3(3) of ERISA which is not a Plan or a Multiemployer Plan and
which is maintained or otherwise contributed to by any member of the ERISA
Group.

 

“Borrower” means the Company and its successors.

 

“Borrowing” has the meaning set forth in Section 1.03.

 

“Business Day” means any day except a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close
and, if such day relates to any Euro-Currency Loan, means any such day that is
also a day on which dealings in Dollar deposits are conducted by and between
banks in the London interbank market.

 

“Capitalized Lease Obligations” of any Person means obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required under GAAP to be classified and accounted for as
capital leases on a balance sheet of such Person.  The amount of such
obligations will be the capitalized amount thereof determined in accordance with
GAAP.

 

“Change of Control” means (i) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the Securities
and Exchange Commission thereunder as in effect on the date hereof) other than
the Lauder Family Members, of equity interests representing more than 50% of the
aggregate ordinary voting power represented by the issued and outstanding equity
interests of the Company; (ii) occupation of a majority of the seats (other than
vacant seats) on the board of directors of the Company by persons who were
neither (x) nominated by the board of directors of the Company nor (y) appointed

 

3

--------------------------------------------------------------------------------


 

by directors so nominated; or (iii) the acquisition of direct or indirect
control of the Company by any person or group other than the Lauder Family
Members.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Governmental Authority, or (c) the making or issuance of any request, rules,
guideline, requirement or directive (whether or not having the force of law) by
any Governmental Authority; provided, however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines, requirements and directives
thereunder, issued in connection therewith or in implementation thereof, and
(ii) all requests, rules, guidelines, requirements and directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law” regardless of the date enacted,
adopted, issued or implemented provided that a Lender shall only be entitled to
seek payment pursuant to Section 8.03 attributable to any such deemed Change in
Law if such Lender is generally seeking reimbursement for such costs from
similarly situated borrowers under other credit agreements.

 

“Closing Date” means November 14, 2016 or such later date on which the
Administrative Agent shall have received the documents specified in or pursuant
to Section 3.01.

 

“Commitment” means (i) with respect to each Lender, the amount of such Lender’s
Commitment, as such amount is set forth opposite the name of such Lender on the
Commitment Schedule and (ii) with respect to any Assignee, the amount of the
transferor Lender’s Commitment assigned to it pursuant to Section 10.06, in each
case as such amount may be reduced from time to time pursuant to Section 2.09 or
Section 10.06; provided that, if the context so requires, the term “Commitment”
means the obligation of a Lender to extend credit up to such amount to the
Borrower hereunder.

 

“Committed Loans” means Loans denominated in dollars and made pursuant to
Section 2.01.

 

“Company” means The Estée Lauder Companies Inc., a Delaware corporation, and its
successors.

 

“Competitive Bid Absolute Rate” has the meaning set forth in
Section 2.03(d)(ii)(D).

 

4

--------------------------------------------------------------------------------


 

“Competitive Bid Absolute Rate Loan” means a loan to be made by a Lender
pursuant to an Absolute Rate Auction.

 

“Competitive Bid Lending Office” means, as to each Lender, its Lending Office or
such other office, branch or affiliate of such Lender as it may hereafter
designate as its Competitive Bid Lending Office by notice to the Company and the
Administrative Agent; provided that any Lender may from time to time by notice
to the Company and the Administrative Agent designate separate Competitive Bid
Lending Offices for its Competitive Bid LIBOR Loans, on the one hand, and its
Competitive Bid Absolute Rate Loans, on the other hand, in which case all
references herein to the Competitive Bid Lending Office of such Lender will be
deemed to refer to either or both of such offices, as the context may require.

 

“Competitive Bid LIBOR Loan” means a loan to be made by a Lender pursuant to a
LIBOR Auction (including such a loan bearing interest at the Base Rate pursuant
to Section 8.01).

 

“Competitive Bid Loan” means a Competitive Bid LIBOR Loan or a Competitive Bid
Absolute Rate Loan.

 

“Competitive Bid Margin” has the meaning set forth in Section 2.03(d)(ii)(C).

 

“Competitive Bid Quote” means an offer by a Lender to make a Competitive Bid
Loan in accordance with Section 2.03.

 

“Consolidated Subsidiary” means at any date any Subsidiary or other entity the
accounts of which would be consolidated with those of the Company in its
consolidated financial statements if such statements were prepared as of such
date.

 

“Consolidated Tangible Net Worth” means at any date the consolidated
stockholders’ equity of the Company and its Consolidated Subsidiaries (excluding
for this purpose any amount attributable to stock which is required to be
redeemed, or is redeemable at the option of the holder, if certain events or
conditions occur or exist or otherwise) less their consolidated Intangible
Assets, all determined as of such date.  For purposes of this definition,
“Intangible Assets” means the amount (to the extent reflected in determining
such consolidated stockholders’ equity) of (i) all write-ups (other than
write-ups resulting from foreign currency translations and write-ups of assets
of a going concern business made within twelve months after the acquisition of
such business) subsequent to June 30, 2016 in the book value of any asset owned
by the Company or a Consolidated Subsidiary, (ii) all investments in
unconsolidated Subsidiaries and all equity investments in Persons which are not
Subsidiaries and (iii) all unamortized debt discount and expense, unamortized
deferred charges,

 

5

--------------------------------------------------------------------------------


 

goodwill, patents, trademarks, service marks, trade names, anticipated future
benefit of tax loss carry-forwards, copyrights, organization or developmental
expenses and other intangible assets.

 

“Credit Contact” means such Person designated in the Administrative
Questionnaire or other notice provided to the Administrative Agent by an
Assignee in accordance with Section 10.06(c).

 

“Customary Permitted Liens” means:

 

(a)     carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
construction or other like Liens arising in the ordinary course of business;

 

(b)     permits, servitudes, licenses, easements, rights-of-way, restrictions
and other similar encumbrances imposed by applicable law or incurred in the
ordinary course of business or minor imperfections in title to real property
that do not in the aggregate materially interfere with the ordinary conduct of
the business of the Company and its Subsidiaries taken as a whole;

 

(c)     leases, licenses, subleases or sublicenses of assets (including, without
limitation, real property and intellectual property rights) granted to others
that do not in the aggregate materially interfere with the ordinary conduct of
the business of the Company and its Subsidiaries taken as a whole and licenses
of trademarks and intellectual property rights in the ordinary course of
business;

 

(d)    pledges or deposits made in the ordinary course of business or statutory
Liens imposed in connection with worker’s compensation, unemployment insurance
or other types of social security or pension benefits or Liens incurred or
pledges or deposits made to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money), statutory
obligations, and surety, appeal, customs or performance bonds and similar
obligations, or deposits as security for contested taxes or import or customs
duties or for the payment of rent, in each case incurred in the ordinary course
of business;

 

(e)     Liens arising from UCC financing statement filings (or similar filings)
regarding or otherwise arising under leases entered into by the Company or any
of its Subsidiaries;

 

(f)     any Lien arising out of claims under a judgment or award rendered or
claim filed so long as such judgments, awards or claims do not constitute an
Event of Default;

 

(g)     any Lien consisting of rights reserved to or vested in any Governmental
Authority by any statutory provision;

 

6

--------------------------------------------------------------------------------


 

(h)     Liens created in the ordinary course of business in favor of banks and
other financial institutions over credit balances of any bank accounts held at
such banks or financial institutions or over investment property held in a
securities account, as the case may be, to facilitate the operation of cash
pooling and/or interest set-off arrangements in respect of such bank accounts or
securities accounts in the ordinary course of business; and

 

(i)      Liens securing Debt or other obligations of a Subsidiary owing to the
Company.

 

“Debt” of any Person means at any date, without duplication, (i) all obligations
of such Person for borrowed money, (ii) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (iii) all obligations
of such Person to pay the deferred purchase price of property or services,
except trade accounts payable arising in the ordinary course of business,
(iv) all Capitalized Lease Obligations of such Person, (v) all non-contingent
obligations (and, for purposes of the definitions of Material Debt and Material
Financial Obligations, all contingent obligations) of such Person to reimburse
any bank or other Person in respect of amounts paid under a letter of credit or
similar instrument, (vi) all Debt secured by a Lien on any asset of such Person,
whether or not such Debt is otherwise an obligation of such Person and (vii) all
Debt of others Guaranteed by such Person.

 

“Debt Incurrence” means any incurrence of indebtedness for borrowed money by the
Company (other than pursuant to this Agreement), whether pursuant to a public
offering or in a Rule 144A or other private placement of debt securities
(including debt securities convertible into equity securities) or incurrence of
loans under any loan or credit facility, other than (a) Debt of the Company owed
to any Subsidiary, (b) Debt under the Revolving Credit Agreement and any other
existing credit facilities of the Company in existence as of the Closing Date,
in each case including any amendment, extension, refinancing, renewal or
replacement thereof, in each case not in excess of the respective commitments
thereunder in effect on the Closing Date, (c) any commercial paper financings of
the Company and/or its Subsidiaries and (d) any working capital or overdraft
facilities, capital leases, letters of credit and purchase money and equipment
financings, in each case in the ordinary course of business of the Company or
its Subsidiaries.

 

“Default” means any condition or event which constitutes an Event of Default or
which with the giving of notice or lapse of time or both would, unless cured or
waived, become an Event of Default.

 

“Defaulting Lender” means any Lender that (a) has failed, within two Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans or (ii) pay over to the Administrative Agent or any Lender any other
amount required to be paid by it hereunder, unless, in the case of clause
(i) above,

 

7

--------------------------------------------------------------------------------


 

such Lender notifies the Administrative Agent and the Borrower, in writing that
such failure is the result of such Lender’s good faith determination that a
condition precedent to funding (specifically identified and including the
particular default, if any) has not been satisfied, (b) has notified the
Borrower, the Administrative Agent or any Lender in writing, or has made a
public statement to the effect, that it does not intend or expect to comply with
any of its funding obligations under this Agreement (unless such writing or
public statement indicates that such position is based on such Lender’s good
faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three Business Days after request by the
Borrower, the Administrative Agent or any Lender, acting in good faith, to
provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Lender’s receipt of such certification in writing in form and substance
satisfactory to it and the Administrative Agent (a copy of which such
certification shall be promptly shared with the Borrower) or (d) has, or has a
Parent that has, become the subject of (A) a Bankruptcy Event or (B) a Bail-In
Action.

 

“Derivatives Obligations” of any Person means all obligations of such Person in
respect of any rate swap transaction, basis swap, forward rate transaction,
commodity swap, commodity option, equity or equity index swap, equity or equity
index option, bond option, interest rate option, foreign exchange transaction,
cap transaction, floor transaction, collar transaction, currency swap
transaction, cross-currency rate swap transaction, currency option or any other
similar transaction (including any option with respect to any of the foregoing
transactions) or any combination of the foregoing transactions.

 

“Documentation Agents” means BNP Paribas and The Bank of Tokyo-Mitsubishi
UFJ, Ltd.

 

“dollars”, “Dollars” and the sign “$” mean lawful currency of the United States.

 

“Domestic Lending Office” means, as to each Lender, its office located at its
address set forth in its Administrative Questionnaire (or identified in its
Administrative Questionnaire as its Lending Office) or such other office as such
Lender may hereafter designate as its Lending Office by notice to the Company
and the Administrative Agent.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA

 

8

--------------------------------------------------------------------------------


 

Member Country which is a parent of an institution described in clause (a) of
this definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

 

“EEA Member Country” means any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Environmental Laws” means any and all federal, state, local and foreign
statutes, laws, judicial decisions, regulations, ordinances, rules, judgments,
orders, decrees, plans, injunctions, permits, concessions, grants, franchises,
licenses, legally binding agreements and other governmental restrictions
relating to the environment, or to emissions, discharges or releases of
pollutants, contaminants or Hazardous Substances into the environment including,
without limitation, ambient air, surface water, ground water, or land, or
otherwise relating to the manufacture, processing, distribution, use, treatment,
storage, disposal, transport or handling of pollutants, contaminants or
Hazardous Substances or the clean-up or other remediation thereof.

 

“Equity Issuance” means any issuance by the Company of any equity or any
securities that derive their value or rate of return by reference to equity of
the Company, whether pursuant to a public offering or in a Rule 144A or other
private placement, other than (a) pursuant to any employee equity compensation
plan or agreement or other employee equity compensation arrangement, any
employee benefit plan or agreement or other employee benefit arrangement or any
non-employee director equity compensation plan or agreement or other
non-employee director equity compensation arrangement or pursuant to the
exercise or vesting of any employee or director stock options, restricted stock
units, warrants or other equity awards, (b) pursuant to bond hedging programs
and (c) securities or interests issued or transferred as consideration in
connection with any acquisition, divestiture or joint venture arrangement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute.

 

“ERISA Group” means the Company, any Subsidiary and all members of a controlled
group of corporations and all trades or businesses (whether or not incorporated)
under common control which, together with the Company or any Subsidiary, are
treated as a single employer under Section 414 of the Internal Revenue Code.

 

9

--------------------------------------------------------------------------------


 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Euro-Currency Lending Office” means, as to each Lender, its office, branch or
affiliate located at its address set forth in its Administrative Questionnaire
(or identified in its Administrative Questionnaire as its Euro-Currency Lending
Office) or such other office, branch or affiliate of such Lender as it may
hereafter designate as its Euro-Currency Lending Office by notice to the Company
and the Administrative Agent; provided that any Lender may from time to time by
notice to the Company and the Administrative Agent designate separate
Euro-Currency Lending Offices for its Loans in different currencies, in which
case all references herein to the Euro-Currency Lending Office of such Lender
shall be deemed to refer to any or all of such offices, as the context may
require.

 

“Euro-Currency Loan” means (i) a Committed Loan which bears interest at a
Euro-Currency Rate pursuant to the applicable Notice of Committed Borrowing or
Notice of Interest Rate Election or (ii) an overdue amount which was a
Euro-Currency Loan immediately before it became overdue.

 

“Euro-Currency Margin” has the meaning set forth in the Pricing Schedule.

 

“Euro-Currency Rate” means a rate of interest determined pursuant to
Section 2.07(b) on the basis of a London Interbank Offered Rate.

 

“Euro-Currency Reserve Percentage” means, for any day, that percentage
(expressed as a decimal) which is in effect on such day, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) or any other
banking authority to which any Lender is subject, as applicable, for determining
the maximum reserve requirement for a member bank of the Federal Reserve System
in New York City with deposits exceeding five billion dollars in respect of
“Euro-Currency liabilities” (or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Euro-Currency
Loans is determined or any category of extensions of credit or other assets
which includes loans by a non-United States office of any Lender to the United
States residents).

 

“Event of Default” has the meaning set forth in Section 6.01.

 

“Facility Fee” has the meaning set forth in Section 2.08.

 

“Facility Fee Rate” has the meaning set forth in the Pricing Schedule.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that

 

10

--------------------------------------------------------------------------------


 

is substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof (or related
legislation or official administrative rules or practices) and any agreements
entered into pursuant to Section 1471(b)(1) of the Internal Revenue Code.

 

“Federal Funds Rate” means, for any day, the rate calculated by the NYFRB based
on such day’s federal funds transactions by depositary institutions (as
determined in such manner as the NYFRB shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Rate determined in accordance with the foregoing would otherwise be less than
0%, such rate shall be deemed to be 0% for purposes of this Agreement.

 

“Fixed Rate Loans” means Euro-Currency Loans or Competitive Bid Loans (excluding
Competitive Bid LIBOR Loans bearing interest at the Base Rate pursuant to
Section 8.01) or any combination of the foregoing.

 

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles as in effect from time to
time in the United States.

 

“Governmental Authority” means any national, state, county, city, town, village,
municipal or other government department, commission, board, bureau, agency,
authority or instrumentality of a country or any political subdivision thereof,
exercising executive, legislative, judicial, regulatory or administrative powers
of functions of or pertaining to government.

 

“Granting Lender” has the meaning specified in Section 10.06(h).

 

“Group of Loans” means at any time a group of Loans consisting of (i) all
Committed Loans to the Borrower which are Base Rate Loans at such time and
(ii) all Euro-Currency Loans to the Borrower which have the same Interest Period
at such time; provided that, if a Committed Loan of any particular Lender is
converted to or made as a Base Rate Loan pursuant to Article 8, such Loan shall
be included in the same Group or Groups of Loans from time to time as it would
have been if it had not been so converted or made.

 

“Guarantee” by any Person means any obligation, contingent or otherwise, of such
Person directly or indirectly guaranteeing any Debt of any other Person and,
without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Debt (whether
arising by virtue of partnership arrangements, by agreement to keep-well, to
purchase assets, goods, securities or services, to take-or-pay, or to maintain

 

11

--------------------------------------------------------------------------------


 

financial statement conditions or otherwise) or (ii) entered into for the
purpose of assuring in any other manner the holder of such Debt of the payment
thereof or to protect such holder against loss in respect thereof (in whole or
in part); provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.  The term “Guarantee”
used as a verb has a corresponding meaning.

 

“Hazardous Substances” means any substance, material, or waste defined as
“toxic”, “hazardous”, “pollutant”, “contaminant”, or words of similar meaning
and effect, including petroleum, its derivatives, by-products and other
hydrocarbons, or any substance having any constituent elements displaying any of
the foregoing characteristics.

 

“Impacted Interest Period” has the meaning set forth in the definition of
“London Interbank Offered Rate”.

 

“Increased Cost” has the meaning set forth in Section 10.06(h).

 

“Indemnitee” has the meaning set forth in Section 10.03(b).

 

“Interest Period” means:

 

(1)                              with respect to each Euro-Currency Loan, the
period commencing on the date of borrowing specified in the applicable Notice of
Borrowing or on the date specified in the applicable Notice of Interest Rate
Election and ending one, two, three or six months thereafter, as the Borrower
may elect in the applicable notice; provided that:

 

(a)                   any Interest Period (except an Interest Period determined
pursuant to clause (c) below) which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

 

(b)                  any Interest Period which begins on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Business Day of a calendar month; and

 

(c)                   any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date (or, if the Termination Date
is not a Business Day, on the next preceding Business Day);

 

(d)                 with respect to each Competitive Bid LIBOR Loan, the period
commencing on the date of borrowing specified in the applicable Notice

 

12

--------------------------------------------------------------------------------


 

of Borrowing and ending such whole number of months thereafter as the Borrower
may elect in accordance with Section 2.03; provided that:

 

(2)                              any Interest Period (except an Interest Period
determined pursuant to clause (c) below) which would otherwise end on a day
which is not a Business Day shall be extended to the next succeeding Business
Day unless such Business Day falls in another calendar month, in which case such
Interest Period shall end on the next preceding Business Day;

 

(a)                   any Interest Period which begins on the last Business Day
of a calendar month (or on a day for which there is no numerically corresponding
day in the calendar month at the end of such Interest Period) shall, subject to
clause (c) below, end on the last Business Day of a calendar month; and

 

(b)                  any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date (or, if the Termination Date
is not a Business Day, the next preceding Business Day); and

 

(3)                              with respect to each Competitive Bid Absolute
Rate Loan, the period commencing on the date of borrowing specified in the
applicable Notice of Borrowing and ending such number of days thereafter (but
not less than 7 days) as the Borrower may elect in accordance with Section 2.03;
provided that:

 

(a)                   any Interest Period (except an Interest Period determined
pursuant to clause (b) below) which would otherwise end on a day which is not a
Business Day shall be extended to the next succeeding Business Day; and

 

(b)                  any Interest Period which would otherwise end after the
Termination Date shall end on the Termination Date (or, if the Termination Date
is not a Business Day, on the next preceding Business Day);

 

provided that if the Borrower exercises the Term Loan Conversion Option, each
reference to “Termination Date” in the definition of Interest Period shall be
deemed to be a reference to the “Maturity Date”.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended.

 

“Interpolated Rate” means at any time, for any Interest Period, the rate per
annum (rounded upward to four decimal places) determined by the Administrative
Agent (which determination shall be conclusive and binding absent manifest
error) to be equal to the rate that results from interpolating on a linear basis
between: (a) the London Interbank Offered Rate for the longest period (for which
the London Interbank Offered Rate is available) that is shorter than the
Impacted Interest Period and (b) the London Interbank Offered Rate for the

 

13

--------------------------------------------------------------------------------


 

shortest period (for which the London Interbank Offered Rate is available) that
exceeds the Impacted Interest Period, in each case, at such time.

 

“Invitation for Competitive Bid Quotes” means an Invitation for Competitive Bid
Quotes substantially in the form of Exhibit C.

 

“Joint Arrangers” means Citigroup Global Markets Inc., JPMorgan Chase Bank, N.A.
and Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Joint Bookrunners” means Citigroup Global Markets Inc., JPMorgan Chase Bank,
N.A. and Merrill Lynch, Pierce, Fenner & Smith Incorporated.

 

“Lauder Family Member” means (i) the estate of Mrs. Estée Lauder, (ii) each
descendant of Mrs. Estée Lauder (each such Person, a “Lauder Descendant”) and
their respective estates, guardians, conservators or committees, (iii) each
Family Controlled Entity, (iv) each Current Spouse of Lauder Descendants and
(v) the trustees, in their respective capacities as such, of each Family
Controlled Trust.  As used herein, “Family Controlled Entity” means (w) any
not-for-profit corporation if at least a majority of its board of directors is
composed of Lauder Descendants and/or Current Spouses of Lauder Descendants,
(x) any other corporation if (i) both (aa) Lauder Descendants and/or Current
Spouses of Lauder Descendants (or in the case of subclause (i)(aa)(xx), their
respective estates, guardians, conservators or committees) (xx) hold in the
aggregate, directly or indirectly through one or more wholly owned Persons,
securities having ordinary voting power to elect a majority of the board of
directors of such corporation or (yy) constitute a majority of the board of
directors of such corporation and (bb) at least a majority of the value of the
outstanding equity of such corporation is owned by Lauder Family Members or
(ii) at least 80% of the value of the outstanding equity of such corporation is
owned by Lauder Family Members, (y) any partnership if at least a majority of
the value of its partnership interests (both general and limited) are owned by
Lauder Family Members, and (z) any limited liability or similar company if
(i) both (aa) Lauder Descendants and/or Current Spouses of Lauder Descendants
(or, in the case of subclause (i)(aa)(xx), their respective estates, guardians,
conservators or committees) (xx) hold in the aggregate, directly or indirectly
through one or more wholly owned Persons, securities or other equity interests
having ordinary voting power to elect or appoint at least a majority of the
managing members of such company or (yy) constitute a majority of the managing
members of such company and (bb) a majority of the value of such company is
owned by Lauder Family Members or (ii) at least 80% of the value of such company
is owned by Lauder Family Members. As used herein, “Family Controlled Trust”
shall mean any trust the primary beneficiaries of which are Lauder Descendants,
Spouses of Lauder Descendants and/or charitable organizations (collectively,
“Lauder Beneficiaries”); provided that, if the trust is a wholly charitable
trust, at least a majority of the trustees of such trust consist of Lauder
Descendants and/or Current Spouses of Lauder Descendants.  For purposes of the
definition of

 

14

--------------------------------------------------------------------------------


 

“Family Controlled Trust”, the primary beneficiaries of a trust will be deemed
to be Lauder Beneficiaries if, under the maximum exercise of discretion by the
trustee in favor of persons who are neither Lauder Beneficiaries nor Family
Controlled Trusts, the value of the interests of such persons in such trust,
computed actuarially, is less than 50%.  In determining the primary
beneficiaries of a trust for purposes of the definition of “Family Controlled
Trust”, (A) the factors and methods prescribed in section 7520 of the Internal
Revenue Code of 1986, as amended, for use in ascertaining the value of certain
interests shall be used in determining a beneficiary’s actuarial interest in a
trust, (B) the actuarial value of the interest in a trust of any person in whose
favor a testamentary power of appointment may be exercised shall be deemed to be
zero and (C) in the case of a trust created by one or more of Mrs. Estée Lauder,
Joseph H. Lauder or Lauder Descendants, the actuarial value of the interest in
such trust of any person who may receive trust property only at the termination
of the trust and then only in the event that, at the termination of the trust,
there are no living issue of one or more of Mrs. Estée Lauder, Joseph H. Lauder
or Lauder Descendants shall be deemed to be zero.  For purposes hereof,
(1) “Spouses of Lauder Descendants” means those individuals who at any time were
married to any Lauder Descendant whether or not such marriage is subsequently
dissolved by death, divorce, or by any other means, (2) “Current Spouse of
Lauder Descendants” means an individual who is married to a Lauder Descendant,
but only so long as such marriage has not been dissolved by death, divorce or by
any other means, (3) the relationship of any person that is derived by or
through legal adoption shall be considered a natural relationship, (4) a minor
who is a descendant of Mrs. Estée Lauder and for whom equity interests are held
pursuant to a Uniform Gifts to Minors Act or similar law shall be considered the
holder of such equity interests and the custodian who is the record holder of
such equity interests shall not be considered the holder thereof, (5) an
incompetent stockholder of any equity interests whose equity interests are owned
or held by a guardian or conservator shall be considered the holder of such
equity interest and such guardian or conservator who is the holder of such
equity interests shall not be considered the holder thereof, (6) any equity
interests pledged by a holder thereof as security for any obligation shall be
deemed to be held by such holder unless and until the pledgee of such equity
interests has declared a default with respect to such obligation and has the
right (whether or not being presently exercised) to vote or direct the voting of
such equity interests and (7) except as provided in clauses (4), (5) and
(6) above, the holder of any equity interests shall mean the record holder of
such equity interests; provided, however, that if such record holder of such
equity interests is a nominee, the holder of such equity interests shall be the
first person in the chain of ownership of such equity interests who is not
holder thereof solely as a nominee.

 

“Lender” means (i) each bank or other institution listed on the signature
pages hereof, (ii) each Assignee which becomes a Lender pursuant to
Section 10.06(c) and (iii) their respective successors.

 

15

--------------------------------------------------------------------------------


 

“LIBO Screen Rate” means, for any day and time, with respect to a Euro-Currency
Borrowing for any Interest Period or any determination of the Base Rate pursuant
to clause (iii) of the definition thereof, the London interbank offered rate as
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for the applicable currency for a period
equal in length to such Interest Period as displayed on such day and time on
pages LIBOR01 or LIBOR02 of the Reuters screen that displays such rate (or, in
the event such rate does not appear on a Reuters page or screen, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time as selected by the Administrative Agent in its reasonable
discretion); provided, that if the LIBO Screen Rate determined pursuant to the
foregoing shall be less than 0%, such rate shall be deemed to be 0% for purposes
of this Agreement.

 

“LIBOR Auction” means a solicitation of Competitive Bid Quotes setting forth
Competitive Bid Margins based on the London Interbank Offered Rate pursuant to
Section 2.03.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind, or any other type of preferential
arrangement that has the practical effect of creating a security interest, in
respect of such asset.  For the purposes of this Agreement, the Company or any
Subsidiary shall be deemed to own subject to a Lien any asset which it has
acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

 

“Loan” means a Base Rate Loan, Euro-Currency Loan or a Competitive Bid Loan and
“Loans” means Base Rate Loans, Euro-Currency Loans or Competitive Bid Loans or
any combination of the foregoing.

 

“Loan Document” means this Agreement, including without limitation, schedules
and exhibits hereto and any agreements entered into in connection herewith,
including amendments, modifications or supplements thereto or waivers thereof,
any Notes and any other documents prepared in connection with the other Loan
Documents, if any.

 

“London Interbank Offered Rate” means, with respect to any Euro-Currency
Borrowing for any Interest Period or any determination of the Base Rate pursuant
to clause (iii) of the definition thereof, the LIBO Screen Rate at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period (other than any Euro-Currency Borrowing in Sterling, which will
be determined on the date of commencement of such Interest Period); provided
that if the LIBO Screen Rate shall not be available at such time for such
Interest Period (an “Impacted Interest Period”) then the London Interbank
Offered Rate shall be the Interpolated Rate, subject to Section

 

16

--------------------------------------------------------------------------------


 

8.01(a) in the event that the Administrative Agent shall conclude that it shall
not be possible to determine such Interpolated Rate (which conclusion shall be
conclusive and binding absent manifest error); provided, further, that if the
London Interbank Offered Rate determined in accordance with the foregoing would
otherwise be less than 0%, such rate shall be deemed to be 0% for purposes of
this Agreement.

 

“Material Adverse Effect” means a material adverse effect on the business,
financial position or results of operations of the Company and its Consolidated
Subsidiaries, taken as a whole.

 

“Material Debt” means Debt (other than the Loans) of the Company and/or one or
more of its Subsidiaries, arising in one or more related or unrelated
transactions, in an aggregate principal or face amount exceeding $175,000,000.

 

“Material Financial Obligations” means a principal or face amount of Debt and/or
payment or collateralization obligations in respect of Derivatives Obligations
of the Company and/or one or more of its Subsidiaries, arising in one or more
related or unrelated transactions, exceeding in the aggregate $175,000,000.

 

“Maturity Date” means the one year anniversary of the Termination Date;
provided, that if such date is not a Business Day, the Maturity Date shall be
the immediately preceding Business Day.

 

“Multiemployer Plan” means at any time an employee pension benefit plan within
the meaning of Section 4001(a)(3) of ERISA to which any member of the ERISA
Group is then making or accruing an obligation to make contributions or has
within the preceding five plan years made contributions, including for these
purposes any Person which ceased to be a member of the ERISA Group during such
five year period.

 

“Net Cash Proceeds” means, with respect to any event, (a) the cash proceeds
(including, in the case of any casualty, condemnation or similar proceeding,
insurance, condemnation or similar proceeds) actually received in respect of
such event (including any cash proceeds received by way of deferred payment of
principal pursuant to a note or installment receivable or purchase price
adjustment or otherwise, but only as and when received), net of (b) the sum,
without duplication, of (i) all reasonable fees (including attorney’s fees) and
out-of-pocket expenses paid in connection with such event by the Company or its
Subsidiaries to third parties, (ii) in the case of a sale, transfer, lease or
other disposition (including pursuant to a sale and leaseback transaction or a
casualty or a condemnation or similar proceeding) of an asset, the amount of all
payments required to be made by the Company or its Subsidiaries as a result of
such event to repay Debt secured by such asset and (iii) the amount of all taxes
paid (or reasonably estimated to be payable) by the Company or its Subsidiaries,
and the

 

17

--------------------------------------------------------------------------------


 

amount of any reserves established by the Company or its Subsidiaries in
accordance with GAAP to fund purchase price adjustment, indemnification and
similar contingent liabilities reasonably estimated to be payable, in each case
during the year that such event occurred or the next succeeding year and that
are directly attributable to the occurrence of such event (as determined
reasonably and in good faith by the Company). For purposes of this definition,
in the event any contingent liability reserve established with respect to any
event as described in clause (b)(iii) above shall be reduced, the amount of such
reduction shall, except to the extent such reduction is made as a result of a
payment having been made in respect of the contingent liabilities with respect
to which such reserve has been established, be deemed to be received on the date
of such reduction of cash proceeds in respect of such event.

 

“Non-U.S. Lender” has the meaning set forth in Section 8.04(d).

 

“Notes” means promissory notes of the Borrower, substantially in the form of
Exhibit A hereto, evidencing the obligation of the Borrower to repay the Loans
made to it, and “Note” means any one of such promissory notes issued hereunder.

 

“Notice of Borrowing” means a Notice of Committed Borrowing (as defined in
Section 2.02) or a Notice of Competitive Bid Borrowing (as defined in
Section 2.03(f)).

 

“Notice of Interest Rate Election” has the meaning set forth in Section 2.10.

 

“NYFRB” means the Federal Reserve Bank of New York.

 

“NYFRB Rate” means, for any day, the greater of (a) the Federal Funds Rate in
effect on such day and (b) the Overnight Bank Funding Rate in effect on such day
(or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received by the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than 0%,
such rate shall be deemed to be 0% for purposes of this Agreement.

 

“Outstanding Committed Amount” means, as to any Lender at any time, the
aggregate principal amount of the outstanding Committed Loans of such Lender at
such time.

 

“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Euro-Currency borrowings by U.S.-managed
banking offices of depositary institutions (as such composite rate shall be
determined by the NYFRB as set forth on its public website from time to time)

 

18

--------------------------------------------------------------------------------


 

and published on the next succeeding Business Day by the NYFRB as an overnight
bank funding rate (from and after such date as the NYFRB shall commence to
publish such composite rate).

 

“Parent” means, with respect to any Lender, any Person controlling such Lender.

 

“Participant” has the meaning set forth in Section 10.06(b).

 

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

 

“Permitted Securitization Financing” means any sale or sales of any accounts
receivable, general intangibles, chattel paper or other financial assets and
related rights and assets of the Company and/or any of its Subsidiaries, and
financing secured by the assets so sold, including, without limitation, any
revolving purchase(s) of such assets; provided (a) all such sales are made at
fair market value (as determined in good faith by the Company) and (b) that such
financing shall be non-recourse (except for customary representations,
warranties, covenants and indemnities made in connection with such facilities)
to the Company or any Subsidiary (other than a special purpose Subsidiary with
no assets other than the financial assets which are the basis for such
financing).

 

“Person” means an individual, a corporation, a limited liability company, a
partnership, an association, a trust or any other entity or organization,
including a government or political subdivision or an agency or instrumentality
thereof.

 

“Plan” means at any time an employee pension benefit plan (other than a
Multiemployer Plan) which is covered by Title IV of ERISA or subject to the
minimum funding standards under Section 412 of the Internal Revenue Code and
either (i) is maintained, or contributed to, by any member of the ERISA Group
for employees of any member of the ERISA Group or (ii) has at any time within
the preceding five years been maintained, or contributed to, by any Person which
was at such time a member of the ERISA Group for employees of any Person which
was at such time a member of the ERISA Group.

 

“Pricing Schedule” means the Pricing Schedule attached hereto.

 

“Prime Rate” means the rate of interest publicly announced by Citibank, N.A. at
its Principal Office from time to time as its base lending rate.  Each change in
the Prime Rate shall be effective from and including the date such change is
publicly announced as being effective.

 

“Principal Office” shall mean the principal office of Citibank, N.A., presently
located at 388 Greenwich St., New York, New York 10013.

 

19

--------------------------------------------------------------------------------


 

“Pro Rata Share” means, with respect to each Lender (other than a Defaulting
Lender) at any time, a fraction (expressed as a percentage, carried out to the
ninth decimal place), the numerator of which is the amount of the Commitment of
such Lender and the denominator of which is the total amount of the Commitments;
provided that if the commitment of each Lender to make Loans has been terminated
pursuant to Section 2.09 or Section 6.01, then the Pro Rata Share of each Lender
shall be determined based on the Pro Rata Share of such Lender immediately prior
to such termination and after giving effect to any subsequent assignments made
pursuant to the terms hereof and any Lender’s status as a Defaulting Lender at
the time of determination.

 

“Proxy Statement” means the Proxy Statement of the Company, dated as of
September 23, 2016, for the Annual Meeting of Stockholders.

 

“Quarterly Date” means each March 31, June 30, September 30 and December 31.

 

“Reduction Event” means:

 

(a) any Debt Incurrence;

 

(b) any Equity Issuance; or

 

(c) any sale, transfer or other disposition (including pursuant to a sale and
leaseback transaction or by way of merger or consolidation) of any asset of the
Company located in the United States, including (i) any issuance or sale of any
equity interests in any Subsidiary of the Company to a Person other than the
Company or any of the Company’s other Subsidiaries and (ii) any casualty or
other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any equipment, fixed asset or real
property of the Company, but excluding (A) any sale or other disposition of
assets of the Company or its Subsidiaries in the ordinary course of business of
the Company and/or its Subsidiaries (as reasonably determined in good faith by
the Company), (B) any disposition of assets that individually results in Net
Cash Proceeds to the Company of not more than $100,000,000 or (C) any
disposition of assets to any Subsidiary or other Affiliate of the Company.

 

“Reference Banks” means in connection with any determination of the London
Interbank Offered Rate, the principal London offices of one or more Lenders
selected by the Administrative Agent from time to time and consented to by such
Lender or Lenders (such consent not to be unreasonably withheld, conditioned or
delayed).

 

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

20

--------------------------------------------------------------------------------


 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Lenders” means at any time Lenders having in excess of 50% of the
aggregate amount of the Commitments or, if the Commitments shall have been
terminated, holding more than 50% of the Total Outstanding Amount.

 

“Revolving Credit Agreement” means that certain Credit Agreement, dated as of
October 3, 2016, among the Company, the eligible subsidiaries referred to
therein, JPMorgan Chase Bank, N.A., as administrative agent, and the other
parties thereto, as it may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.

 

“Revolving Credit Period” means the period from and including the Closing Date
to but not including the earlier of the Termination Date and the date of
termination of the Commitments (including pursuant to Section 2.13).

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“Sanctioned Country” means, at any time, a country, region or territory which is
the subject or target of any comprehensive territorial Sanctions (as of the date
of this Agreement, Crimea, Cuba, Iran, North Korea, Sudan and Syria, but subject
to change).

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by the Office of Foreign
Assets Control of the U.S. Department of the Treasury, the U.S. Department of
State or by the United Nations Security Council or the European Union, (b) any
Person located, organized or resident in a Sanctioned Country or (c) any Person
controlled or 50% or more owned, directly or indirectly, by one or more such
Persons.

 

“Senior Officer” means, with respect to any Person, the chief executive officer,
the chief operating officer, the president, the chief financial officer, the
general counsel, the chief accounting officer or the treasurer of such Person
(or in any case persons having substantially similar responsibilities regardless
of title).

 

“Significant Subsidiary” means at any time a Subsidiary that as at that time
would be a “significant subsidiary” as defined in Rule 1-02 of Regulation S-X
promulgated by the Securities and Exchange Commission as in effect on the date
hereof.

 

21

--------------------------------------------------------------------------------


 

“SPC” has the meaning specified in Section 10.06(h).

 

“Sterling” means the lawful currency of the United Kingdom.

 

“Subsidiary” means, as to any Person, any corporation or other entity of which
securities or other ownership interests having ordinary voting power to elect a
majority of the board of directors or other persons performing similar functions
are at the time directly or indirectly owned by such Person; unless otherwise
specified, “Subsidiary” means a Subsidiary of the Company.

 

“Syndication Agents” means JPMorgan Chase Bank, N.A. and Bank of America, N.A.

 

“Term Loan” means a term loan resulting from the conversion of Committed Loans
on the Termination Date pursuant to Section 2.13.

 

Term Loan Conversion Option” means the option under Section 2.13 for the Company
to convert, as of the Termination Date, all or a part of the Committed Loans
then outstanding into Term Loans.

 

“Termination Date” means the date that is 364 days after the Closing Date.

 

“Total Outstanding Amount” means, at any time, the aggregate amount of all Loans
outstanding at such time.

 

“United States” means the United States of America, including the States and the
District of Columbia, but excluding its territories and possessions.

 

“Wholly-Owned Consolidated Subsidiary” means any Consolidated Subsidiary all of
the shares of capital stock or other ownership interests of which (except for
qualifying shares held by directors or foreign nationals in accordance with
applicable law) are at the time directly or indirectly owned by the Company or
one or more other Wholly-Owned Consolidated Subsidiaries.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02.            Accounting Terms and Determinations.  Unless otherwise
specified herein, all accounting terms used herein shall be interpreted, all
accounting determinations hereunder shall be made, and all financial statements
required to be delivered hereunder shall be prepared in accordance with GAAP,
applied on a basis consistent (except for changes concurred in by the Company’s
independent public accountants) with the most recent audited consolidated

 

22

--------------------------------------------------------------------------------


 

financial statements of the Company and its Consolidated Subsidiaries delivered
to the Lenders; provided that, if the Company notifies the Administrative Agent
that the Company wishes to amend any provision hereof to eliminate the effect of
any change occurring after the date hereof in GAAP or in the application thereof
on the operation of such provision (or if the Administrative Agent or the
Required Lenders, by notice to the Company, shall request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith, and any such amendment, whether requested by the Company, the
Administrative Agent or the Required Lenders, shall be negotiated in good faith.

 

Section 1.03.            Types of Borrowing.  The term “Borrowing” denotes the
aggregation of Loans of one or more Lenders to be made to the Borrower pursuant
to Article 2 on the same date, all of which Loans are of the same type (subject
to Article 8) and, except in the case of Base Rate Loans, have the same initial
Interest Period.  Borrowings are classified for purposes of this Agreement
either (a) by reference to the pricing of Loans comprising such Borrowing (e.g.,
a “Fixed Rate Borrowing” is a Euro-Currency Borrowing or a Competitive Bid
Borrowing (excluding any such Borrowing consisting of Competitive Bid LIBOR
Loans bearing interest at the Base Rate pursuant to Section 8.01), and a
“Euro-Currency Borrowing” is a Borrowing comprised of Euro-Currency Loans), or
(b) by reference to the provisions of Article 2 under which participation
therein is determined (i.e., a “Committed Borrowing” is a Borrowing under
Section 2.01 in which all Lenders participate in proportion to their
Commitments, while a “Competitive Bid Borrowing” is a Borrowing under
Section 2.03 in which the Lender participants are determined on the basis of
their bids in accordance therewith).

 

ARTICLE 2
THE CREDITS

 

Section 2.01.            Commitments To Lend.  (a) During the Revolving Credit
Period, each Lender severally agrees, on the terms and conditions set forth in
this Agreement, to make Loans denominated in Dollars to the Borrower pursuant to
this Section 2.01 from time to time in amounts such that (1) such Lender’s
Outstanding Committed Amount shall not exceed the amount of its Commitment and
(2) the Total Outstanding Amount shall not exceed the aggregate amount of the
Commitments.  Each Borrowing under this Section 2.01 shall be in a minimum
aggregate Dollar Amount of $20,000,000 and any larger multiple of $1,000,000 and
shall be made from the several Lenders ratably in proportion to their respective
Available Commitments.

 

23

--------------------------------------------------------------------------------


 

(b)                  Within the foregoing limits, the Borrower may borrow under
this Section, repay, or to the extent permitted by Section 2.12, prepay Loans
and reborrow at any time during the Revolving Credit Period under this Section.

 

Section 2.02.            Notice of Committed Borrowing.  The Borrower shall give
the Administrative Agent notice (a “Notice of Committed Borrowing”) not later
than (i) in the case of a Base Rate Borrowing, 10:30 a.m. (New York City time)
on the date of such Base Rate Borrowing and (ii) in the case of a Euro-Currency
Borrowing, 10:30 a.m. (New York City time), on the third Business Day before
such Euro-Currency Borrowing, specifying:

 

(i)                                  the date of such Borrowing, which shall be
a Business Day;

 

(ii)                              the aggregate amount of such Borrowing;

 

(iii)                          whether the Loans comprising such Borrowing are
to bear interest initially at the Base Rate or a Euro-Currency Rate; and

 

(iv)                          in the case of a Euro-Currency Borrowing, the
duration of the initial Interest Period applicable thereto, subject to the
provisions of the definition of Interest Period.

 

Section 2.03.            Competitive Bid Borrowings.  (a)  The Competitive Bid
Option.  In addition to Committed Borrowings pursuant to Section 2.01, the
Borrower may, as set forth in this Section, request the Lenders during the
Revolving Credit Period to make offers to make Competitive Bid Loans in Dollars
to the Borrower.  The Lenders may, but shall have no obligation to, make such
offers and the Borrower may, but shall have no obligation to, accept any such
offers in the manner set forth in this Section.

 

(b)                  Competitive Bid Quote Request.  When the Borrower wishes to
request offers to make Competitive Bid Loans under this Section, it shall
transmit to the Administrative Agent by telex or facsimile transmission a
Competitive Bid Quote Request substantially in the form of Exhibit B hereto so
as to be received not later than 10:30 a.m. (New York City time) on (x) the
fourth Business Day prior to the date of Borrowing proposed therein, in the case
of a LIBOR Auction or (y) the Business Day prior to the date of Borrowing
proposed therein, in the case of an Absolute Rate Auction (or, in either case,
such other time or date as the Borrower and the Administrative Agent shall have
mutually agreed and shall have notified to the Lenders not later than the date
of the Competitive Bid Quote Request for the first LIBOR Auction or Absolute
Rate Auction for which such change is to be effective) specifying:

 

(i)                                  the proposed date of Borrowing, which shall
be a Business Day,

 

24

--------------------------------------------------------------------------------


 

(ii)                              the aggregate amount of such Borrowing, which
shall be in a minimum aggregate amount of $20,000,000 and any larger multiple of
$1,000,000,

 

(iii)                          the duration of the Interest Period applicable
thereto, subject to the provisions of the definition of Interest Period, and

 

(iv)                          whether the Competitive Bid Quotes requested are
to set forth a Competitive Bid Margin or a Competitive Bid Absolute Rate.

 

The Borrower may request offers to make Competitive Bid Loans for more than one
Interest Period in a single Competitive Bid Quote Request.  No Competitive Bid
Quote Request shall be given within four Business Days (or such other number of
days as the Borrower and the Administrative Agent may agree) of any other
Competitive Bid Quote Request.

 

(c)                   Invitation for Competitive Bid Quotes.  Promptly upon
receipt of a Competitive Bid Quote Request, the Administrative Agent shall send
to the Lenders by telex or facsimile transmission an Invitation for Competitive
Bid Quotes, which shall constitute an invitation by the Borrower to each Lender
to submit Competitive Bid Quotes offering to make the Competitive Bid Loans to
which such Competitive Bid Quote Request relates in accordance with this
Section.

 

(d)                 Submission and Contents of Competitive Bid Quotes.  (i) Each
Lender may submit a Competitive Bid Quote containing an offer or offers to make
Competitive Bid Loans in response to any Invitation for Competitive Bid Quotes. 
Each Competitive Bid Quote must comply with the requirements of this subsection
(d) and must be submitted to the Administrative Agent by telex or facsimile
transmission at its offices specified in or pursuant to Section 10.01 not later
than (x) 9:30 a.m. (New York City time) on the third Business Day prior to the
proposed date of Borrowing, in the case of a LIBOR Auction or (y) 9:30 a.m. (New
York City time) on the proposed date of Borrowing, in the case of an Absolute
Rate Auction (or, in either case, such other time or date as the Borrower and
the Administrative Agent shall have mutually agreed and shall have notified to
the Lenders not later than the date of the Competitive Bid Quote Request for the
first LIBOR Auction or Absolute Rate Auction for which such change is to be
effective); provided that Competitive Bid Quotes submitted by the Administrative
Agent (or any affiliate of the Administrative Agent) in the capacity of a Lender
may be submitted, and may only be submitted, if the Administrative Agent or such
affiliate notifies the Borrower of the terms of the offer or offers contained
therein not later than (x) one hour prior to the deadline for the other Lenders,
in the case of a LIBOR Auction or (y) 15 minutes prior to the deadline for the
other Lenders, in the case of an Absolute Rate Auction.  Subject to Articles 3
and 6, any Competitive Bid Quote so made shall be

 

25

--------------------------------------------------------------------------------


 

irrevocable except with the written consent of the Administrative Agent given on
the instructions of the Borrower.

 

(ii)                              Each Competitive Bid Quote shall be
substantially in the form of Exhibit D hereto and shall in any case specify:

 

(A)                          the proposed date of Borrowing,

 

(B)                           the principal amount of the Competitive Bid Loan
for which each such offer is being made, which principal amount (w) may be
greater than or less than the Commitment of the quoting Lender, (x) must be
$5,000,000 or a larger multiple of $1,000,000, (y) may not exceed the principal
amount of Competitive Bid Loans for which offers were requested and (z) may be
subject to an aggregate limitation as to the principal amount of Competitive Bid
Loans for which offers being made by such quoting Lender may be accepted,

 

(C)                           in the case of a LIBOR Auction, the margin above
or below the applicable London Interbank Offered Rate (the “Competitive Bid
Margin”) offered for each such Competitive Bid Loan, expressed as a percentage
(specified to the nearest 1/10,000th of 1%) to be added to or subtracted from
such base rate,

 

(D)                          in the case of an Absolute Rate Auction, the rate
of interest per annum (specified to the nearest 1/10,000th of 1%) (the
“Competitive Bid Absolute Rate”) offered for each such Competitive Bid Loan, and

 

(E)                            the identity of the quoting Lender.

 

A Competitive Bid Quote may set forth up to five separate offers by the quoting
Lender with respect to each Interest Period specified in the related Invitation
for Competitive Bid Quotes.

 

(iii)                          Any Competitive Bid Quote shall be disregarded if
it:

 

(A)                          is not substantially in conformity with Exhibit D
hereto or does not specify all of the information required by subsection
(d)(ii) above;

 

(B)                           contains qualifying, conditional or similar
language;

 

(C)                           proposes terms other than or in addition to those
set forth in the applicable Invitation for Competitive Bid Quotes; or

 

26

--------------------------------------------------------------------------------


 

(D)                          arrives after the time set forth in subsection
(d)(i).

 

(e)                   Notice to Borrower.  The Administrative Agent shall
promptly notify the Borrower of the terms (x) of any Competitive Bid Quote
submitted by a Lender that is in accordance with subsection (d) and (y) of any
Competitive Bid Quote that amends, modifies or is otherwise inconsistent with a
previous Competitive Bid Quote submitted by such Lender with respect to the same
Competitive Bid Quote Request.  Any such subsequent Competitive Bid Quote shall
be disregarded by the Administrative Agent unless such subsequent Competitive
Bid Quote is submitted solely to correct a manifest error in such former
Competitive Bid Quote.  The Administrative Agent’s notice to the Borrower shall
specify (A) the aggregate principal amount of Competitive Bid Loans for which
offers have been received for each Interest Period specified in the related
Competitive Bid Quote Request, (B) the respective principal amounts and
Competitive Bid Margins or Competitive Bid Absolute Rates, as the case may be,
so offered and (C) if applicable, limitations on the aggregate principal amount
of Competitive Bid Loans for which offers in any single Competitive Bid Quote
may be accepted.

 

(f)                    Acceptance and Notice by Borrower.  Not later than 10:30
a.m. (New York City time) on (x) the third Business Day prior to the proposed
date of Borrowing, in the case of a LIBOR Auction or (y) the proposed date of
Borrowing, in the case of an Absolute Rate Auction (or, in either case, such
other time or date as the Borrower and the Administrative Agent shall have
mutually agreed and shall have notified to the Lenders not later than the date
of the Competitive Bid Quote Request for the first LIBOR Auction or Absolute
Rate Auction for which such change is to be effective), the Borrower shall
notify the Administrative Agent of its acceptance or non-acceptance of the
offers so notified to it pursuant to subsection (e).  In the case of acceptance,
such notice (a “Notice of Competitive Bid Borrowing”) shall specify the
aggregate principal amount of offers for each Interest Period that are
accepted.  The Borrower may accept any Competitive Bid Quote in whole or in
part; provided that:

 

(i)                                  the aggregate principal amount of each
Competitive Bid Borrowing may not exceed the applicable amount set forth in the
related Competitive Bid Quote Request;

 

(ii)                              the principal amount of each Competitive Bid
Borrowing must be in a minimum aggregate amount of $20,000,000 and any larger
multiple of $1,000,000;

 

(iii)                          acceptance of offers may only be made on the
basis of ascending Competitive Bid Margins or Competitive Bid Absolute Rates, as
the case may be; and

 

27

--------------------------------------------------------------------------------


 

(iv)                          the Borrower may not accept any offer that is
described in subsection (d)(iii) or that otherwise fails to comply with the
requirements of this Agreement.

 

(g)                  Allocation by Administrative Agent.  If offers are made by
two or more Lenders with the same Competitive Bid Margins or Competitive Bid
Absolute Rates, as the case may be, for a greater aggregate principal amount
than the amount in respect of which such offers are accepted for the related
Interest Period, the principal amount of Competitive Bid Loans in respect of
which such offers are accepted shall be allocated by the Administrative Agent
among such Lenders as nearly as possible (as the Administrative Agent may deem
appropriate) in proportion to the aggregate principal amounts of such offers. 
Determinations by the Administrative Agent of the amounts of Competitive Bid
Loans shall be conclusive in the absence of manifest error.

 

Section 2.04.            Notice To Lenders; Funding of Loans.  (a) Upon receipt
of a Notice of Borrowing, the Administrative Agent shall promptly notify each
Lender of the contents thereof and of such Lender’s share (if any) of such
Borrowing and such Notice of Borrowing shall not thereafter be revocable by the
Borrower.

 

(b)                  On the date of each Borrowing, each Lender participating
therein shall (except as provided in subsection (c) of this Section) make
available its share of such Borrowing in Dollars not later than 12:00 noon (New
York City time), in federal or other funds immediately available in New York
City, to the Administrative Agent at its office specified in or pursuant to
Section 10.01.

 

(c)                   Unless the Administrative Agent shall have received notice
from a Lender prior to the date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
to the Administrative Agent on the date of such Borrowing in accordance with
subsection (b) of this Section and the Administrative Agent may, in reliance
upon such assumption, make available to the Borrower on such date a
corresponding amount. If and to the extent that such Lender shall not have so
made such share available to the Administrative Agent, such Lender and the
Borrower severally agree to repay to the Administrative Agent forthwith on
demand such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Administrative Agent, at (i) in the case of the
Borrower, a rate per annum equal to the higher of the Federal Funds Rate and the
interest rate applicable thereto pursuant to Section 2.07 and (ii) in the case
of such Lender, the Federal Funds Rate. If such Lender shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall

 

28

--------------------------------------------------------------------------------


 

constitute such Lender’s Loan included in such Borrowing for purposes of this
Agreement.

 

Section 2.05.            Evidence Of Debt.  (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of the Borrower to such Lender resulting from each Loan made by
such Lender, including the amounts of principal and interest payable and paid to
such Lender by the Borrower from time to time hereunder.

 

(b)                  The Administrative Agent shall maintain accounts in which
it shall record (i) the amount of each Loan made to the Borrower hereunder, the
class, type and the Interest Period (if any) applicable thereto, (ii) the amount
of any principal or interest due and payable or to become due and payable from
the Borrower to each Lender hereunder and (iii) the amount of any sum received
by the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.

 

(c)                   The entries made in the accounts maintained pursuant to
paragraph (a) or (b) of this Section shall be prima facie evidence of the
existence and amounts of the obligations recorded therein; provided that the
failure of any Lender or the Administrative Agent to maintain such accounts or
any error therein shall not in any manner affect the obligation of the Borrower
to repay the Lenders in accordance with the terms of this Agreement; provided
further that in the event of a conflict between the entries maintained by the
Administrative Agent and the Lender, the accounts of the Administrative Agent
shall prevail (absent manifest error), and provided further that in the event of
a conflict between the Register (maintained pursuant to Section 10.06(f)) and
the entries of maintained by the Administrative Agent (maintained pursuant to
clause (b) of this Section) the Register shall prevail (absent manifest error).

 

(d)                 Any Lender may request that Loans made by it be evidenced by
a promissory note.  In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to such Lender, and its
registered assigns, substantially in the form of Exhibit A hereto.  Thereafter,
the Loans evidenced by each such promissory note and interest thereon shall at
all times (including after assignment pursuant to Section 10.06) be represented
by one or more promissory notes in such form payable to the payee named therein,
and its registered assigns.  Each reference in this Agreement to the “Note” of
such Lender shall be deemed to refer to and include any or all of such Notes.

 

Section 2.06.            Maturity of Loans.  (a) Each Committed Loan shall
mature, and the principal amount thereof shall be due and payable, together with
accrued interest thereon, on the Termination Date (or, if the Borrower exercises
the Term Loan Conversion Option, the Maturity Date).

 

29

--------------------------------------------------------------------------------


 

(b)                  Each Competitive Bid Loan shall mature, and the principal
amount thereof shall be due and payable, together with accrued interest thereon,
on the last day of the Interest Period applicable to such Loan.

 

Section 2.07.            Interest Rates.  (a) Each Base Rate Loan shall bear
interest on the outstanding principal amount thereof, for each day from the date
such Loan is made until it becomes due, at a rate per annum equal to (i) if
before the Termination Date, the sum of the Base Rate Margin plus the Base Rate
for such day, (ii) otherwise, the sum of the Base Rate Margin plus the Base Rate
for such day plus the Facility Fee Rate.  Such interest shall be payable
quarterly in arrears on each Quarterly Date and, with respect to the principal
amount of any Base Rate Loan converted to a Euro-Currency Loan, on each date a
Base Rate Loan is so converted.  Any overdue principal of or interest on any
Base Rate Loan shall bear interest, payable on demand, for each day until paid
at a rate per annum equal to the sum of 2% plus the rate otherwise applicable to
Base Rate Loans for such day.

 

(b)                  Each Euro-Currency Loan shall bear interest on the
outstanding principal amount thereof, for each day during the Interest Period
applicable thereto, at a rate per annum equal to (i) if before the Termination
Date, the sum of the Euro-Currency Margin plus the London Interbank Offered Rate
applicable to such Interest Period, (ii) otherwise, the sum of the Euro-Currency
Margin plus the London Interbank Offered Rate applicable to such Interest Period
plus the Facility Fee Rate.  Such interest shall be payable for each Interest
Period on the last day thereof and, if such Interest Period is longer than three
months, at intervals of three months after the first day of such Interest
Period.

 

(c)                   Any overdue principal of or interest on any Euro-Currency
Loan shall bear interest, payable on demand, for each day until paid at a rate
per annum equal to the higher of (i) the sum of 2% plus the Euro-Currency Margin
plus the London Interbank Offered Rate applicable to the Interest Period for
such Loan and (ii) the sum of 2% plus the Euro-Currency Margin plus the average
(rounded upward, if necessary, to the next higher 1/16 of 1%) of the respective
rates per annum at which one day (or, if such amount due remains unpaid more
than three Business Days, then for such other period of time not longer than
three months as the Administrative Agent may select) deposits in the relevant
currency in an amount approximately equal to such overdue payment due to each of
the Reference Banks are offered to such Reference Bank in the London interbank
market for the applicable period determined as provided above (or, if the
circumstances described in clause (a) or (b) of Section 8.01 shall exist, at a
rate per annum equal to the sum of 2% plus the rate applicable to Base Rate
Loans for such day).

 

(d)                 Subject to Section 8.01, each Competitive Bid LIBOR Loan
shall bear interest on the outstanding principal amount thereof, for the
Interest Period applicable thereto, at a rate per annum equal to the sum of the

 

30

--------------------------------------------------------------------------------


 

London Interbank Offered Rate for such Interest Period (determined in accordance
with Section 2.07(b) as if the related Competitive Bid LIBOR Loan Borrowing were
a Euro-Currency Loan Borrowing) plus (or minus) the Competitive Bid Margin
quoted by the Lender making such Loan in accordance with Section 2.03.  Each
Competitive Bid Absolute Rate Loan shall bear interest on the outstanding
principal amount thereof, for the Interest Period applicable thereto, at a rate
per annum equal to the Competitive Bid Absolute Rate quoted by the Lender making
such Loan in accordance with Section 2.03.  Such interest shall be payable for
each Interest Period on the last day thereof and, if such Interest Period is
longer than three months, at intervals of three months after the first day
thereof.

 

(e)                   Any overdue principal of or interest on any Competitive
Bid Loan shall bear interest, payable on demand, for each day until paid at a
rate per annum equal to the sum of 2% plus the Base Rate for such day.

 

(f)                    The Administrative Agent shall determine each interest
rate applicable to the Loans hereunder pursuant to Section 2.16.  The
Administrative Agent shall give prompt notice to the Borrower and the
participating Lenders of each rate of interest so determined, and its
determination thereof shall be conclusive in the absence of manifest error.

 

(g)                  Each Reference Bank agrees to use its best efforts to
furnish quotations to the Administrative Agent as contemplated by this Section. 
If any Reference Bank does not furnish a timely quotation, the Administrative
Agent shall determine the relevant interest rate on the basis of the quotation
or quotations furnished by the remaining Reference Bank or Banks or, if none of
such quotations is available on a timely basis, the provisions of Section 8.01
shall apply.

 

Section 2.08.            Fees.  (a) Subject to Section 2.20, the Company shall
pay to the Administrative Agent for the account of the Lenders ratably a
facility fee (the “Facility Fee”), which shall accrue at the Facility Fee Rate
(i) from and including the Closing Date to but excluding the date of termination
of the Commitments in their entirety, on the average daily aggregate amount of
the Commitments (whether used or unused) and (ii) from and including such date
of termination to but excluding the date the Loans shall be repaid in their
entirety, on the average daily aggregate outstanding principal amount of the
Loans.

 

(b)                  Accrued fees under this Section shall be payable quarterly
in arrears on each Quarterly Date and on the date of termination of the
Commitments in their entirety (and, if later, the date the Loans shall be repaid
in their entirety).

 

Section 2.09.            Optional Termination or Reduction of Commitments. 
During the Revolving Credit Period, the Company may, upon at least three

 

31

--------------------------------------------------------------------------------


 

Business Days’ notice to the Administrative Agent, (i) terminate the Commitments
at any time, if no Loans are outstanding at such time or (ii) ratably reduce
from time to time by an aggregate amount of $20,000,000 or a larger multiple of
$1,000,000, the aggregate amount of the Commitments in excess of the Total
Outstanding Amount.

 

Section 2.10.            Method of Electing Interest Rates.  (i) The Loans
included in each Committed Borrowing shall bear interest initially at the type
of rate specified by the Borrower in the applicable Notice of Committed
Borrowing.  Thereafter, the Borrower may from time to time elect to change or
continue the type of interest rate borne by each Group of Loans (subject in each
case to Section 2.07(c) and the provisions of Article 8 and the last sentence of
this subsection (a)), as follows:

 

(ii)                              if such Loans are Base Rate Loans, the
Borrower may elect to convert such Loans to Euro-Currency Loans as of any
Business Day;

 

(iii)                          if such Loans are Euro-Currency Loans, the
Borrower may elect to convert such Loans to Base Rate Loans as of any Business
Day, or elect to continue such Loans as Euro-Currency Loans for an additional
Interest Period as of any Business Day, subject to Section 2.15 in the case of
any such conversion or continuation effective on any day other than the last day
of the then current Interest Period applicable to such Loans;

 

Each such election shall be made by delivering a notice (a “Notice of Interest
Rate Election”) to the Administrative Agent not later than 10:00 a.m. (New York
City time) on the third Business Day before the conversion or continuation
selected in such notice is to be effective.  A Notice of Interest Rate Election
may, if it so specifies, apply to only a portion of the aggregate principal
amount of the relevant Group of Loans; provided that (i) such portion is
allocated ratably among the Loans comprising such Group and (ii) the portion to
which such Notice applies, and the remaining portion to which it does not apply,
are each $20,000,000 or any larger multiple of $1,000,000.  If no Notice of
Interest Rate Election is timely delivered prior to the end of an Interest
Period for any Euro-Currency Loan, the Borrower shall be deemed to have elected
that all Loans having such Interest Period shall be converted to Base Rate Loans
effective as of the last day of such Interest Period.

 

(b)                  Each Notice of Interest Rate Election shall specify:

 

(i)                                  the Group of Loans (or portion thereof) to
which such notice applies;

 

32

--------------------------------------------------------------------------------


 

(ii)                              the date on which the conversion or
continuation selected in such notice is to be effective, which shall comply with
the applicable clause of subsection (a) above;

 

(iii)                          if the Loans comprising such Group are to be
converted, the new type of Loans and, if the Loans being converted are to be
Euro-Currency Loans, the duration of the next succeeding Interest Period
applicable thereto; provided that, if at the time such notice is delivered an
Event of Default has occurred and is continuing, the duration of the Interest
Period with respect to any Euro-Currency Loans to which such notice applies
shall be one month; and

 

(iv)                          if such Loans are to be continued as Euro-Currency
Loans for an additional Interest Period, the duration of such additional
Interest Period; provided that, if at the time such notice is delivered an Event
of Default has occurred and is continuing, the duration of the Interest Period
with respect to any Euro-Currency Loans to which such notice applies shall be
one month.

 

Each Interest Period specified in a Notice of Interest Rate Election shall
comply with the provisions of the definition of Interest Period.

 

(c)                   Upon receipt of a Notice of Interest Rate Election from
the Borrower pursuant to subsection (a) above, the Administrative Agent shall
promptly notify each Lender of the contents thereof and such notice shall not
thereafter be revocable by the Borrower.

 

(d)                 The Borrower shall not be entitled to elect to convert any
Committed Loans to, or continue any Committed Loans for an additional Interest
Period as, Euro-Currency Loans, in each case made to it, if a Default shall have
occurred and be continuing when the Borrower delivers notice of such election to
the Administrative Agent.

 

(e)                   An election by the Borrower to change or continue the rate
of interest applicable to any Group of Loans pursuant to this Section shall not
constitute a “Borrowing” subject to the provisions of Section 3.02.

 

Section 2.11.            Mandatory Reduction or Termination of Commitments.

 

(a)                   Unless previously terminated, the Commitments shall
terminate on the Termination Date and, unless the Borrower exercises the Term
Loan Conversion Option with regard to all or a portion of the Committed Loans
outstanding as of the Termination Date, any Loans then outstanding and not
converted (together with accrued interest thereon) shall be due and payable on
such date.

 

33

--------------------------------------------------------------------------------


 

(b)                  In the event and on the occasion that the Company receives
any Net Cash Proceeds in respect of any Reduction Event that has occurred after
the Closing Date, (i) the Company shall promptly after (and in any event within
five Business Days of) such receipt provide to the Administrative Agent written
notice thereof, setting forth the nature of such Reduction Event and the amount
of such Net Cash Proceeds and (ii) the Company shall, no later than 30 days
following such receipt, reduce the Commitments by an aggregate amount equal to
the lesser of the aggregate amount of the Commitments then in effect and the
amount of such Net Cash Proceeds, by providing written notice to the
Administrative Agent of such reduction; provided that in the case of any
Reduction Event described in clause (c) of the definition of such term, if the
Company shall, in such notice to the Administrative Agent, state that the
Company intends to cause such Net Cash Proceeds from such Reduction Event (or a
portion thereof specified in such notice) to be applied within 270 days after
receipt of such Net Cash Proceeds to acquire assets to be used in the business
of the Company or its Subsidiaries, or to consummate any business acquisition by
the Company or any of its Subsidiaries, then the amount of the reduction of the
Commitments under this paragraph on account of such Reduction Event shall be
reduced (including to zero) by the amount of the Net Cash Proceeds specified by
the Company in such notice as intended to be reinvested; provided further that
if any such Net Cash Proceeds have not been so applied by the end of such
270-day period, then no later than the last day of such 270-day period the
Company shall provide to the Administrative Agent written notice thereof and on
the first Business Day following the end of such 270-day period the Commitments
will automatically reduce by an aggregate amount equal to the lesser of the
aggregate amount of the Commitments then in effect and the amount of such Net
Cash Proceeds that have not been so applied.

 

Section 2.12.            Optional Prepayments.  (a)  Subject in the case of any
Fixed Rate Borrowing to Section 2.15, the Borrower may, upon at least one
Business Day’s notice to the Administrative Agent, prepay any Base Rate
Borrowing (or any Competitive Bid Borrowing bearing interest at the Base Rate
pursuant to Section 8.01) made to it or upon at least three Business Days’
notice to the Administrative Agent, prepay any Euro-Currency Borrowing made to
it, in each case in whole at any time, or from time to time in part in an
aggregate amount of not less than $20,000,000 or in the case of any Loan
denominated in dollars, any larger multiple of $1,000,000, by paying (in the
relevant currency) the principal amount to be prepaid together with accrued
interest thereon to the date of prepayment.

 

(b)                  Each such optional prepayment shall be applied to prepay
ratably the Loans of the several Lenders included in such Borrowing.

 

(c)                   The Borrower may not prepay all or any portion of the
principal amount of any Competitive Bid Loan made to it prior to the maturity
thereof except (i) as provided in subsection (a) above or (ii) with respect to
any

 

34

--------------------------------------------------------------------------------


 

particular Competitive Bid Loan, as agreed upon between the Lender making such
Loan and the Borrower so long as at the time the Borrower makes such prepayment
no Default has occurred and is continuing.

 

(d)                 Upon receipt of a notice of prepayment pursuant to this
Section, the Administrative Agent shall promptly notify each Lender of the
contents thereof and of such Lender’s ratable share (if any) of such prepayment
and such notice shall not thereafter be revocable by the Borrower.

 

Section 2.13.            Conversion to Term Loan.
 (a)                                               The Company may, upon
(i) written notice to the Administrative Agent not later than 11:00 a.m. on the
third Business Day prior to the Termination Date, (ii) payment of a fee to the
Administrative Agent for the ratable account of the Lenders equal to 0.75% of
the aggregate principal amount of the Committed Loans outstanding on the
Termination Date which are to be converted to Term Loans, and (iii) satisfaction
of the condition specified in Sections 3.02(c) at the time of such conversion,
convert all or a portion (as specified in such written notice) of the unpaid
principal amount of the Committed Loans outstanding as of the Termination Date
into Term Loans, which shall, at the election of the Company, either be
Euro-Currency Loans or Base Rate Loans bearing interest at a rate per annum
equal to the Euro-Currency Rate or the Base Rate, as the case may be, plus the
Euro-Currency Margin or the Base Rate Margin, as applicable. If this Term Loan
Conversion Option is exercised, then, on the Termination Date, immediately prior
to the time when the unpaid principal amount of the Committed Loans would
otherwise be due, the Committed Loans (or the applicable portion thereof as
requested by the Company) shall automatically convert into Term Loans which the
Borrower shall repay to the Administrative Agent for the ratable accounts of the
Lenders on the Maturity Date, subject to prepayment at the option of the Company
in accordance with Section 2.12. The amounts so converted shall be treated for
all purposes of this Agreement as Committed Loans except that after the
Termination Date: (i) the Borrower may not make any additional Borrowings;
(ii) the amounts paid or prepaid may not be reborrowed; (iii) the amount of each
Lender’s Commitment shall be terminated; and (iv) no Facility Fees shall accrue
after the Termination Date. Any portion of the Committed Loans not so converted
to Term Loans shall be repaid in full on the Termination Date.

 

(b)                  If, on the last Business Day of any calendar month, the
Total Outstanding Amount at such time exceeds the aggregate amount of
Commitments, then the Borrower shall, on the last Business Day of the next
calendar month (the “Prepayment Date”), prepay one or more Groups of Borrowings
in an aggregate principal amount equal to the excess, if any, of the Total
Outstanding Amount as of such Prepayment Date over the then-outstanding
Commitments.

 

Section 2.14.            General Provisions as to Payments.  (a)  The Borrower
shall make each payment of principal of, and interest on, the Loans and of fees

 

35

--------------------------------------------------------------------------------


 

hereunder, not later than 12:00 noon (New York City time) on the date when due,
in federal or other funds immediately available in New York City, without
defense, set-off or counterclaim and free of any restriction or condition, to
the Administrative Agent at its address referred to in Section 10.01.  The
Administrative Agent will promptly distribute to each Lender its ratable share
of each such payment received by the Administrative Agent for the account of the
Lenders.  Whenever any payment of principal of, or interest on, the Base Rate
Loans or of fees shall be due on a day which is not a Business Day, the date for
payment thereof shall be extended to the next succeeding Business Day.  Whenever
any payment of principal of, or interest on, the Euro-Currency Loans shall be
due on a day which is not a Business Day, the date for payment thereof shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case the date for payment thereof shall be the
next preceding Business Day. Whenever any payment of principal of, or interest
on, the Competitive Bid Loans shall be due on a day which is not a Business Day,
the date for payment thereof shall be extended to the next succeeding Business
Day. If the date for any payment of principal is extended by operation of law or
otherwise, interest thereon shall be payable for such extended time.

 

(b)                  Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the Lenders
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent that the Borrower shall not have so made such payment, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon, for each day from the date such
amount is distributed to such Lender until the date such Lender repays such
amount to the Administrative Agent, at the Federal Funds Rate (if such amount
was distributed in dollars).

 

Section 2.15.            Funding Losses.  If the Borrower makes any payment of
principal with respect to any Fixed Rate Loan, any Fixed Rate Loan is converted
(pursuant to Article 2, 6 or 8 or otherwise) or continued on any day other than
the last day of an Interest Period applicable thereto, or the last day of an
applicable period fixed pursuant to Section 2.07(c), or if the Borrower fails to
borrow, prepay, convert or continue any Fixed Rate Loans after notice has been
given to any Lender in accordance with Section 2.04(a), 2.12(a) or Section 2.10,
respectively, the Borrower shall reimburse each Lender within 15 days after
demand for any resulting loss or expense incurred by it (or by an existing or
prospective Participant in the related Loan), including (without limitation) any
loss incurred in obtaining, liquidating or employing deposits from third
parties, but excluding loss of margin for the period after any such prepayment
or

 

36

--------------------------------------------------------------------------------


 

conversion or continuation or failure to borrow, prepay, convert or continue;
provided that such Lender shall have delivered to the Borrower and the
Administrative Agent a certificate as to the amount of such loss or expense and
setting forth the calculation thereof in reasonable detail, which certificate
shall be conclusive in the absence of manifest error.

 

Section 2.16.            Computation of Interest and Fees.  Interest based on
the Prime Rate and the Euro-Currency Rate hereunder shall be computed on the
basis of a year of 365 days and paid for the actual number of days elapsed
(including the first day but excluding the last day).  All other interest and
fees shall be computed on the basis of a year of 360 days and paid for the
actual number of days elapsed (including the first day but excluding the last
day).

 

Section 2.17.            [Reserved].

 

Section 2.18.            Regulation D Compensation.  (a)  Each Lender may
require the Borrower to pay, contemporaneously with each payment of interest on
the Euro-Currency Loans, additional interest on the related Euro-Currency Loan
of such Lender at a rate per annum determined by such Lender up to but not
exceeding the excess of (i) (A) the applicable London Interbank Offered Rate
divided by (B) one minus the Euro-Currency Reserve Percentage over (ii) the
applicable London Interbank Offered Rate.  Any Lender wishing to require payment
of such additional interest (x) shall so notify the Borrower and the
Administrative Agent, in which case such additional interest on the
Euro-Currency Loans of such Lender shall be payable to such Lender at the place
indicated in such notice with respect to each Interest Period commencing at
least three Business Days after the giving of such notice and (y) shall notify
the Borrower at least five Business Days prior to each date on which interest is
payable on the Euro-Currency Loans of the amount then due it under this Section.

 

(b)                  [Reserved].

 

(c)                   If and so long as any Lender is required to comply with
reserve assets, liquidity, cash margin or other requirements of any monetary or
other authority (including any such requirement imposed by the European Central
Bank or the European System of Central Banks, but excluding requirements
referred to in subsection (a) above) in respect of any of such Lender’s
Euro-Currency Loans, such Lender may require the Borrower to pay,
contemporaneously with each payment of interest on each of such Lender’s
Euro-Currency Loans subject to such requirements, additional interest on such
Loan at a rate per annum specified by such Lender to be the cost to such Lender
of complying with such requirements in relation to such Loan up to but not
exceeding the excess of (i) (A) the applicable Euro-Currency Rate divided by
(B) one minus the Euro-Currency Reserve Percentage over (ii) the applicable
Euro-Currency Rate.  Any Lender wishing to require payment of such additional
interest (x) shall so notify the Borrower and the Administrative

 

37

--------------------------------------------------------------------------------


 

Agent, in which case such additional interest on the Euro-Currency Loans of such
Lender shall be payable to such Lender at the place indicated in such notice
with respect to each Interest Period commencing at least three Business Days
after the giving of such notice and (y) shall notify the Borrower at least five
Business Days prior to each date on which interest is payable on the
Euro-Currency Loans of the amount then due it under this Section.

 

(d)                 Any additional interest owed pursuant to subsection (a) or
(c) above shall be determined by the relevant Lender, which determination shall
be conclusive and binding for all purposes except in the case of manifest error,
and notified to the Borrower (with a copy to the Administrative Agent) at least
five Business Days before each date on which interest is payable for the
relevant Loan, and such additional interest so notified to the Borrower by such
Lender shall be payable to the Administrative Agent for the account of such
Lender on each date on which interest is payable for such Loan.

 

Section 2.19.            [Reserved].

 

Section 2.20.            Defaulting Lenders.  (a) Notwithstanding any provision
of this Agreement to the contrary, if any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender:

 

(i)                                  Facility Fees shall cease to accrue, or to
be payable by the Company, on the Commitment of such Defaulting Lender pursuant
to Section 2.08(a) for the account of such Defaulting Lender or otherwise; and

 

(ii)                              the Commitment or Outstanding Committed Amount
of such Defaulting Lender shall not be included in determining whether any
Lender, the Required Lenders or all Lenders have taken or may take any action
hereunder (including any consent to any amendment, waiver or other modification
pursuant to Section 10.05); provided, however, that this clause (ii) shall not
(subject to Section 10.05) apply to the vote of a Defaulting Lender in the case
of an amendment, waiver or other modification specifically requiring the consent
of such Lender or each Lender affected thereby (and in circumstances where the
consent of “all Lenders” is required, such Defaulting Lender’s vote shall not be
included except (A) such Defaulting Lender’s Commitment may not be increased or
extended without its consent and (B) the principal amount of, or interest or
fees payable on, Loans may not be reduced or excused or the scheduled date of
payment may not be postponed as to such Defaulting Lender without such
Defaulting Lender’s consent).

 

(b)                  In the event that the Administrative Agent and the Company
agree that a Defaulting Lender has adequately remedied all matters

 

38

--------------------------------------------------------------------------------


 

that caused such Lender to be a Defaulting Lender, then on such date such Lender
shall purchase at par such of the Committed Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Committed Loans in accordance with its Pro Rata Share.

 

ARTICLE 3
CONDITIONS

 

Section 3.01.            Closing.  The closing hereunder shall occur upon
receipt by the Administrative Agent of the following documents, each dated the
Closing Date unless otherwise indicated:

 

(a)                   the Administrative Agent (or its counsel) shall have
received from each party hereto either (i) a counterpart of this Agreement
signed on behalf of such party or (ii) written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of a signed
signature page of this Agreement) that such party has signed a counterpart of
this Agreement;

 

(b)                  an opinion of Weil, Gotshal & Manges, LLP, counsel for the
Borrower, substantially in the form of Exhibit E hereto and covering such
additional matters relating to the transactions contemplated hereby as the
Required Lenders may reasonably request;

 

(c)                   the Administrative Agent shall have received all fees and
other amounts due and payable on or prior to the Closing Date, including
reimbursement or payment of all reasonable out-of-pocket expenses to be
reimbursed or paid by the Company;

 

(d)                 all documents the Administrative Agent may reasonably
request relating to the existence of the Company, the corporate authority for
and the validity of the execution and delivery of this Agreement and the Notes,
and any other matters relevant hereto, all in form and substance satisfactory to
the Administrative Agent;

 

(e)                   [reserved];

 

(f)                    the Administrative Agent shall have received a
certificate of an authorized officer of the Company certifying as to the
satisfaction of the conditions set forth in clauses (c) and (d) of Section 3.02
(provided that with respect to clause (d) such certification shall apply to all
representations and warranties); and

 

(g)                  receipt by the Lenders of all documentation and other
information required by bank regulatory authorities under applicable “know your
customer” and anti-money laundering rules and regulations, including the Patriot
Act.

 

39

--------------------------------------------------------------------------------


 

The Administrative Agent shall promptly notify the Company and the Lenders of
the Closing Date, and such notice shall be conclusive and binding on all parties
hereto.

 

Section 3.02.            Borrowings.  The obligation of any Lender to make a
Loan on the occasion of any Borrowing is subject to the satisfaction of the
following conditions:

 

(a)                   receipt by the Administrative Agent of a Notice of
Borrowing as required by Section 2.02 or Section 2.03;

 

(b)                  the fact that, immediately after such Borrowing the Total
Outstanding Amount will not exceed the aggregate amount of the Commitments;

 

(c)                   the fact that, immediately before and after such
Borrowing, no Default shall have occurred and be continuing;

 

(d)                 the fact that the representations and warranties of the
Company contained in this Agreement (other than the representations and
warranties in Sections 4.04(c) and 4.05) shall be true in all material respects
on and as of the date of such Borrowing (except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true, correct and
complete in all material respects on and as of such earlier date; provided that
if any such representation or warranty is qualified by “materially”, “Material
Adverse Effect” or a similar term, such representation and warranty (as so
qualified) shall be true and correct in all respects); and

 

(e)                   the closing shall have occurred in accordance with
Section 3.01.

 

Each Borrowing hereunder shall be deemed to be a representation and warranty by
the Company on the date of such Borrowing as to the facts specified in clauses
(b), (c) and (d) of this Section.

 

ARTICLE 4
REPRESENTATIONS AND WARRANTIES

 

The Company represents and warrants that:

 

Section 4.01.            Corporate Existence and Power.  The Company is an
organization duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, and has all requisite powers and
all governmental licenses, authorizations, consents and approvals required to
carry on its business as now conducted, except to the extent that the failure to
have such

 

40

--------------------------------------------------------------------------------


 

licenses, authorizations, consents and approvals could not reasonably be
expected to have a Material Adverse Effect.

 

Section 4.02.            Corporate and Governmental Authorization; No
Contravention.  The execution, delivery and performance by the Company of this
Agreement and the Notes (if any) (A) are within the corporate powers of the
Company, (B) have been duly authorized by all necessary corporate action,
(C) require no action by or in respect of, or filing with, any governmental
body, agency or official (other than those which have been made and are in full
force and in effect), (D) do not contravene, or constitute a default under,
(i) any provision of applicable law or regulation, (ii) the certificate of
incorporation, organizational documents or by-laws of the Company, (iii) any
agreement evidencing or governing Debt or of any other agreement or instrument,
or (iv) any judgment, injunction, order or decree binding upon the Company or
any of its Subsidiaries, except, in the case of clauses (i), (iii) and (iv), as
would not reasonably be expected to result in a Material Adverse Effect, and
(E) will not result in the creation or imposition of any Lien on any asset of
the Company or any of its Subsidiaries.

 

Section 4.03.            Binding Effect.  This Agreement constitutes a valid,
legal and binding agreement of the Company and each Note (if any), when executed
and delivered by the Company in accordance with this Agreement, will constitute
a valid, legal and binding obligation of the Company, in each case enforceable
in accordance with its terms, except as the same may be limited by bankruptcy,
insolvency or similar laws affecting creditors’ rights generally and by general
principles of equity, regardless of whether considered in a proceeding in equity
or law.

 

Section 4.04.            Financial Information.  (a) The consolidated balance
sheet of the Company and its Consolidated Subsidiaries as of June 30, 2016 and
the related consolidated statements of earnings and cash flows for the fiscal
year then ended, reported on by KPMG LLP, a copy of which has been delivered to
each of the Lenders, fairly present, in all material respects and in conformity
with GAAP (except as expressly set forth in the notes thereto), the consolidated
financial position of the Company and its Consolidated Subsidiaries as of such
date and their consolidated results of operations and cash flows for such fiscal
year.

 

(b)                  The unaudited consolidated balance sheet of the Company and
its Consolidated Subsidiaries as of September 30, 2016 and the related unaudited
consolidated statements of earnings and cash flows for the nine months then
ended, a copy of which has been delivered to each of the Lenders, fairly
present, in all material respects and in conformity with GAAP applied on a basis
consistent with the financial statements referred to in subsection (a) of this
Section (except as expressly set forth in the notes thereto), the consolidated
financial position of the Company and its Consolidated Subsidiaries as of such

 

41

--------------------------------------------------------------------------------


 

date and their consolidated results of operations and cash flows for such
nine-month period.

 

(c)                   On the Closing Date, there has been no material adverse
change in the business, financial position or results of operations of the
Company and its Consolidated Subsidiaries, considered as a whole, since
September 30, 2016.

 

Section 4.05.            Litigation.  Except as described in Schedule 4.05 and
in the Company’s Form 10-K or Form 10-Q most recently filed with the SEC, there
is no action, suit or proceeding pending against, or to the knowledge of the
Company, overtly threatened against or affecting, the Company or any of its
Subsidiaries before any court or arbitrator or any governmental body, agency or
official in which there is a reasonable possibility of an adverse decision which
could have a Material Adverse Effect, or which in any manner draws into question
the validity or enforceability of this Agreement or the Notes (if any).

 

Section 4.06.            Compliance with ERISA.  Except as would not reasonably
be expected to result in a Material Adverse Effect, (a) each member of the ERISA
Group has fulfilled its obligations under the minimum funding standards of ERISA
and the Internal Revenue Code with respect to each Plan and is in compliance
with the presently applicable provisions of ERISA and the Internal Revenue Code
with respect to each Plan and (b) no member of the ERISA Group has (i) sought a
waiver of the minimum funding standard under Section 412 of the Internal Revenue
Code in respect of any Plan, (ii) failed to make any contribution or payment to
any Plan or Multiemployer Plan, or made any amendment to any Plan, which has
resulted or could result in the imposition of a Lien or the posting of a bond or
other security under ERISA or the Internal Revenue Code or (iii) incurred any
liability under Title IV of ERISA other than a liability to the PBGC for
premiums under Section 4007 of ERISA.

 

Section 4.07.            Environmental Matters.  In the ordinary course of its
business, the Company reviews the effect of Environmental Laws on the business,
operations and properties of the Company and its Subsidiaries, in the course of
which it evaluates associated liabilities and costs (including, without
limitation, any capital or operating expenditures required for clean-up of
properties presently or previously owned, any capital or operating expenditures
required to achieve or maintain compliance with Environmental Laws, any costs or
liabilities in connection with off-site disposal of wastes or Hazardous
Substances, and any actual or potential liabilities under Environmental Laws to
third parties, including employees, and any related costs and expenses).  On the
basis of this review, the Company has reasonably concluded that such associated
liabilities and costs, including the costs of compliance with Environmental
Laws, are unlikely to have a Material Adverse Effect.

 

42

--------------------------------------------------------------------------------


 

Section 4.08.            Taxes.  Except as would not reasonably be expected to
result in a Material Adverse Effect, the Company and its Subsidiaries have filed
all United States Federal income tax returns and all other tax returns which are
required to be filed by them and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by the Company or any Subsidiary,
other than taxes due pursuant to any such assessment which are being contested
in good faith by appropriate proceedings.

 

Section 4.09.            Subsidiaries.  Each of the Company’s corporate
Significant Subsidiaries is a corporation duly incorporated, validly existing
and in good standing under the laws of its jurisdiction of incorporation, and
has all corporate powers and all governmental licenses, authorizations, consents
and approvals required to carry on its business as now conducted, except to the
extent that the failure to be or have any of the foregoing could not reasonably
be expected to have a Material Adverse Effect.

 

Section 4.10.            Regulatory Restrictions on Borrowing.  The Company is
not an “investment company” within the meaning of the Investment Company Act of
1940, as amended.

 

Section 4.11.            Full Disclosure.  All information heretofore furnished
by the Company to the Administrative Agent or any Lender for purposes of or in
connection with this Agreement or any transaction contemplated hereby, and all
such information hereafter furnished by the Company to the Administrative Agent
or any Lender, in each case, when taken as a whole, does not or will not contain
any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained therein not materially
misleading in light of the circumstances under which such statements were (or
hereafter are) made.

 

Section 4.12.            Anti-Corruption Laws and Sanctions.  The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and their respective directors,
officers, employees and agents (in their capacity as such) with Anti-Corruption
Laws and applicable Sanctions, and the Borrower, its Subsidiaries and, to the
knowledge of the Borrower, its respective officers, employees and directors, are
in compliance with Anti-Corruption Laws and applicable Sanctions in all material
respects.  None of (a) the Borrower, any Subsidiary or, to the knowledge of the
Borrower, any of its respective directors, officers or employees, or (b) to the
knowledge of the Borrower, any agent of the Borrower or any Subsidiary that will
act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person.  No Borrowing or use of proceeds of
the Loans will violate Anti-Corruption Laws or applicable Sanctions.

 

43

--------------------------------------------------------------------------------


 

ARTICLE 5
COVENANTS

 

The Company agrees that, so long as any Lender has any Commitment hereunder or
any amount payable in respect of any Loan remains unpaid:

 

Section 5.01.            Information.  The Company will furnish to each of the
Lenders:

 

(a)                   as soon as available and in any event within 75 days after
the end of each fiscal year of the Company, a consolidated balance sheet of the
Company and its Consolidated Subsidiaries as of the end of such fiscal year and
the related consolidated statements of earnings and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by KPMG LLP or other independent public
accountants of nationally recognized standing without any qualification or
exception which (i) is of a “going concern” or similar nature or (ii) relates to
the limited scope of examination of matters relevant to such financial
statements;

 

(b)                  as soon as available and in any event within 40 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Company, a consolidated balance sheet of the Company and its Consolidated
Subsidiaries as of the end of such quarter, the related consolidated statements
of earnings for such quarter and the related consolidated statements of earnings
and cash flows for the portion of the Company’s fiscal year ended at the end of
such quarter, setting forth in the case of such statements of earnings and cash
flows, in comparative form the figures for the corresponding quarter (with
respect to the statement of earnings only) and the corresponding portion of the
Company’s previous fiscal year, all certified (subject to normal year-end
adjustments) as to fairness of presentation and GAAP applied on a consistent
basis by the chief financial officer or the chief accounting officer of the
Company;

 

(c)                   within ten days after any Senior Officer of the Company
obtains knowledge of any Default, if such Default is then continuing, a
certificate of the chief financial officer, the chief accounting officer or the
treasurer of the Company setting forth the details thereof and the action which
the Company is taking or proposes to take with respect thereto;

 

(d)                 within ten days after the mailing thereof to the
stockholders of the Company generally, copies of all financial statements,
reports and proxy statements so mailed;

 

(e)                   within ten days after the filing thereof, copies of all
registration statements (other than the exhibits thereto and any registration

 

44

--------------------------------------------------------------------------------


 

statements on Form S-8 or its equivalent) and reports on Forms 10-K, 10-Q and
8-K (or their equivalents) which the Company shall have filed with the
Securities and Exchange Commission; provided that so long as the Company is a
reporting company (within the meaning of the Securities Exchange Act of 1934 and
the rules of the Securities and Exchange Commission thereunder as in effect on
the date hereof), the furnishing of such registration statements and reports
shall be deemed satisfied upon posting of such registration statements and
reports on the SEC’s website (www.sec.gov/edgar);

 

(f)                    if and when any member of the ERISA Group (i) gives or is
required to give notice to the PBGC of any “reportable event” (as defined in
Section 4043 of ERISA) with respect to any Plan which might constitute grounds
for a termination of such Plan under Title IV of ERISA, or knows that the plan
administrator of any Plan has given or is required to give notice of any such
reportable event, a copy of the notice of such reportable event given or
required to be given to the PBGC; (ii) receives notice of complete or partial
withdrawal liability under Title IV of ERISA or notice that any Multiemployer
Plan is in reorganization, is insolvent or has been terminated, a copy of such
notice; (iii) receives notice from the PBGC under Title IV of ERISA of an intent
to terminate, impose liability (other than for premiums under Section 4007 of
ERISA) in respect of, or appoint a trustee to administer any Plan, a copy of
such notice; (iv) applies for a waiver of the minimum funding standard under
Section 412 of the Internal Revenue Code, a copy of such application; (v) gives
notice of intent to terminate any Plan under Section 4041(c) of ERISA, a copy of
such notice and other information filed with the PBGC; (vi) gives notice of
withdrawal from any Plan pursuant to Section 4063 of ERISA, a copy of such
notice; or (vii) fails to make any payment or contribution to any Plan or
Multiemployer Plan or in respect of any Benefit Arrangement or makes any
amendment to any Plan or Benefit Arrangement which has resulted or could result
in the imposition of a Lien or the posting of a bond or other security, a
certificate of the chief financial officer, the chief accounting officer or the
treasurer of the Company setting forth details as to such occurrence and action,
if any, which the Company or applicable member of the ERISA Group is required or
proposes to take, except in the case of any events described in clauses (i) or
(ii), which individually or in the aggregate could not reasonably be expected to
result in a Material Adverse Effect; and

 

(g)                  from time to time such additional information regarding the
financial position or business of the Company and its Subsidiaries as the
Administrative Agent, at the request of any Lender, may reasonably request.

 

For purposes of this Section, the Company’s obligation to deliver the items
referred to in Sections 5.01(a), (b), (d) and (e) will be deemed satisfied by
(i) the electronic delivery to the Administrative Agent of such items, (ii) the
posting of such items on a website to which the Lenders have access, and which
shall have been designated in a notice delivered to the Lenders and the
Administrative Agent

 

45

--------------------------------------------------------------------------------


 

or (iii) so long as the Company is a reporting company (within the meaning of
the Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof), the posting of such
items on the SEC’s website (www.sec.gov/edgar) (it being understood that in the
case of Section 5.01(b), such posting will be deemed a certification in
satisfaction of the requirements of such clause).

 

Section 5.02.            Payment of Obligations.  The Company will pay and
discharge, and will cause each Significant Subsidiary to pay and discharge, at
or before maturity, all their respective material obligations and liabilities
(including, without limitation, tax liabilities and claims of materialmen,
warehousemen and the like which if unpaid might by law give rise to a Lien),
except where the same may be contested in good faith by appropriate proceedings
or to the extent that failure to do so could not reasonably be expected to have
a Material Adverse Effect, and will maintain, and will cause each Significant
Subsidiary to maintain, in accordance with GAAP, appropriate reserves for the
accrual of any of the same.

 

Section 5.03.            Insurance.  The Company will, and will cause each of
its Significant Subsidiaries to, maintain (either in the name of the Company or
in such Significant Subsidiary’s own name), with financially sound and
responsible insurance companies or pursuant to a self-insurance program,
insurance on all their respective properties in at least such amounts, against
at least such risks and with such risk retention as are usually maintained,
insured against or retained, as the case may be, in the same general area by
companies of established repute engaged in the same or a similar business; and
will furnish to the Lenders, upon request from the Administrative Agent,
information presented in reasonable detail as to the insurance so carried.

 

Section 5.04.            Conduct of Business and Maintenance of Existence.  The
Company will preserve, renew and keep in full force and effect, and will cause
each Significant Subsidiary to preserve, renew and keep in full force and effect
its corporate existence and rights, privileges and franchises necessary or
desirable in the normal conduct of business (except, solely with respect to any
Significant Subsidiary, to the extent that failure to do so could not reasonably
be expected to have a Material Adverse Effect); provided that nothing in this
Section 5.04 shall prohibit the merger of a Significant Subsidiary into the
Company or the merger or consolidation of a Significant Subsidiary with or into
another Person if the corporation surviving such consolidation or merger is a
Subsidiary and if, in each case, after giving effect thereto, no Default shall
have occurred and be continuing.

 

Section 5.05.            Compliance with Laws.

 

(a)                   The Company will comply, and cause each Significant
Subsidiary to comply, in all material respects with all applicable laws,
ordinances, rules, regulations, and requirements of governmental authorities

 

46

--------------------------------------------------------------------------------


 

(including, without limitation, Environmental Laws and ERISA and the rules and
regulations thereunder) except where the necessity of compliance therewith is
contested in good faith by appropriate proceedings or to the extent that failure
to do so could not reasonably be expected to have a Material Adverse Effect.

 

(b)                  The Company will maintain in effect and enforce policies
and procedures designed to ensure compliance by the Company, its Subsidiaries
and their respective directors, officers, employees, and agents with
Anti-Corruption Laws and applicable Sanctions.

 

Section 5.06.            Inspection of Property, Books and Records.  The Company
will keep, and will cause each Significant Subsidiary to keep, proper books of
record and account in which full, true and correct entries shall be made in all
material respects of all dealings and transactions in relation to its business
and activities; and will permit representatives of any Lender at such Lender’s
expense to visit and inspect any of its properties, to examine and make
abstracts from any of its books and records and to discuss its affairs, finances
and accounts with its officers, employees and independent public accountants,
all at such reasonable times and as often as may reasonably be desired; provided
that (i) such inspections do not unreasonably interfere with the operations of
such Person and (ii) such Lender is subject to the Company’s confidentiality
obligations.

 

Section 5.07.            Mergers and Sales of Assets.  The Company will not,
(i) consolidate or merge with or into any other Person or (ii) sell, lease or
otherwise transfer, directly or indirectly, all or substantially all of the
assets of the Company and its Subsidiaries, taken as a whole, to any other
Person; provided that the Company may merge with another Person if (x) the
Company is the corporation surviving such merger and (y) after giving effect to
such merger, no Default shall have occurred and be continuing.

 

Section 5.08.            Use of Proceeds.  The proceeds of the Loans made under
this Agreement will be used by the Company for general corporate purposes as
shall be determined by the Company from time to time.  None of such proceeds
will be used, directly or indirectly, for the purpose, whether immediate,
incidental or ultimate, of buying or carrying any “margin stock” within the
meaning of Regulation U.  The Company shall not request any Borrowing, and shall
not, directly or, to its knowledge, indirectly, use the proceeds of any
Borrowing, or lend, contribute or otherwise make available such proceeds to any
Subsidiary, joint venture partner or other Person (A) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of Anti-Corruption
Laws, (B) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, except to the extent permissible for a Person required to comply with
Sanctions or (C) in any manner that would result in the violation of any
Sanctions by the Borrower or any Subsidiary.

 

47

--------------------------------------------------------------------------------


 

Section 5.09.            Negative Pledge.  The Company will not, and will not
permit any Subsidiary to, create, assume or suffer to exist any Lien on any
asset now owned or hereafter acquired by it, except:

 

(a)                   Liens existing on the date of this Agreement securing Debt
outstanding on the date of this Agreement in an aggregate principal or face
amount not exceeding $50,000,000;

 

(b)                  any Lien existing on any asset of any Person at the time
such Person becomes a Subsidiary and not created in contemplation of such event;

 

(c)                   any Lien on any asset securing Debt incurred or assumed
for the purpose of financing all or any part of the cost of acquiring or
constructing such asset; provided that such Lien attaches to such asset
concurrently with or within 90 days after the acquisition or substantial
completion of construction thereof, as the case may be;

 

(d)                 any Lien on any asset of any Person existing at the time
such Person is merged or consolidated with or into the Company or a Subsidiary
and not created in contemplation of such event;

 

(e)                   any Lien existing on any asset prior to the acquisition
thereof by the Company or a Subsidiary and not created in contemplation of such
acquisition;

 

(f)                    any Lien arising out of the refinancing, extension,
renewal or refunding of any Debt secured by any Lien permitted by any of the
foregoing clauses of this Section; provided that such Debt is not increased and
is not secured by any additional assets;

 

(g)                  Liens imposed by any governmental authority for taxes,
assessments, governmental charges, duties or levies not yet due or which are
being contested in good faith and by appropriate proceedings; provided adequate
reserves with respect thereto are maintained on the books of the Company and its
Consolidated Subsidiaries in accordance with GAAP;

 

(h)                  Customary Permitted Liens;

 

(i)                      Liens (other than Liens described in clauses (g) or
(h)) arising in the ordinary course of its business which (i) do not secure Debt
or Derivatives Obligations, (ii) do not secure any obligation in an amount
exceeding $300,000,000 and (iii) do not in the aggregate materially detract from
the value of its assets or materially impair the use thereof in the operation of
its business;

 

48

--------------------------------------------------------------------------------


 

(j)                      Liens on cash and cash equivalents securing Derivatives
Obligations; provided that the aggregate amount of cash and cash equivalents
subject to such Liens may at no time exceed $100,000,000;

 

(k)                  Liens securing Permitted Securitization Financings in an
aggregate principal or face amount at any date not to exceed the greater of
(i) $400,000,000 and (ii) 15% of Consolidated Tangible Net Worth at the last day
of the most recently ended fiscal quarter; and.

 

(l)                      Liens not otherwise permitted by the foregoing clauses
of this Section securing Debt in an aggregate principal or face amount at any
date not to exceed the greater of (i) $400,000,000 and (ii) 15% of Consolidated
Tangible Net Worth at the last day of the most recently ended fiscal quarter.

 

Section 5.10.            Debt of Subsidiaries.  The Company will not permit any
of its Subsidiaries to incur or at any time be liable with respect to any Debt
other than (i) Debt owing to the Company or a wholly owned Subsidiary, (ii) any
commercial paper issued by a Subsidiary that is an “Eligible Subsidiary” (as
defined in the Revolving Credit Agreement), the credit support for which is
provided by the Revolving Credit Agreement or this Agreement, (iii) Debt in
respect of trade letters of credit, (iv) other Debt in an aggregate principal
amount outstanding not exceeding $600,000,000, (v) Permitted Securitization
Financings in an aggregate principal or face amount at any date not to exceed
the greater of (A) $400,000,000 and (B) 15% of Consolidated Tangible Net Worth
at the last day of the most recently ended fiscal quarter, (vi) Debt incurred by
an Eligible Subsidiary pursuant to the Revolving Credit Agreement and
(vii) extensions, refinancings, renewals or replacements of the Debt permitted
above which, in the case of any such extension, refinancing, renewal or
replacement, does not increase the amount of the Debt being extended,
refinanced, renewed or replaced, other than amounts incurred to pay the costs of
such extension, refinancing, renewal or replacement.  For purposes of this
Section any preferred stock of a Subsidiary held by a Person other than the
Company or a Wholly-Owned Consolidated Subsidiary shall be included, at the
higher of its voluntary or involuntary liquidation value, in the “Debt” of such
Subsidiary.

 

Section 5.11.            Transactions with Affiliates.  The Company will not,
and will not permit any Subsidiary to, directly or indirectly, pay any funds to
or for the account of, make any investment (whether by acquisition of stock or
indebtedness, by loan, advance, transfer of property, guarantee or other
agreement to pay, purchase or service, directly or indirectly, any Debt, or
otherwise) in, lease, sell, transfer or otherwise dispose of any assets,
tangible or intangible, to, or participate in, or effect, any transaction with,
any Affiliate (any such payment, investment, lease, sale, transfer, other
disposition or transaction, an “Affiliate Transaction”) except on an arms-length
basis on terms at least as favorable to the Company or such Subsidiary as terms
that could have been obtained from a third party who was not an Affiliate;
provided that the foregoing provisions of this

 

49

--------------------------------------------------------------------------------


 

Section shall not prohibit (i) any such Person from declaring or paying any
lawful dividend or other payment ratably in respect of all of its capital stock
of the relevant class so long as, after giving effect thereto, no Default shall
have occurred and be continuing, (ii) any Affiliate Transaction approved by the
independent directors (or any committee thereof) of the board of directors of
the Company or any Subsidiary which is a party to such Affiliate Transaction,
(iii) any Affiliate Transaction disclosed in the Proxy Statement under the
heading “Certain Relationships and Related Transactions” or (iv) any Affiliate
Transaction (other than any Affiliate Transaction described in clauses (i),
(ii) or (iii)) in which the amount involved does not exceed $15,000,000.

 

ARTICLE 6
DEFAULTS

 

Section 6.01.            Events of Default.  If one or more of the following
events (“Events of Default”) shall have occurred and be continuing:

 

(a)                   the Borrower shall fail to pay when due any principal of
any Loan or shall fail to pay any interest, fees or other amounts payable
hereunder within five Business Days of the due date thereof;

 

(b)                  the Company shall fail to observe or perform any covenant
contained in Article 5, other than those contained in Sections 5.01 through
5.03, 5.05, 5.06 and 5.11; provided that with respect to Section 5.04, this
clause (b) shall apply only with respect to the corporate existence of the
Company;

 

(c)                   the Company shall fail to observe or perform any covenant
or agreement contained in this Agreement (other than those covered by clause
(a) or (b) above) for 30 days after notice thereof has been given to the Company
by the Administrative Agent at the request of any Lender;

 

(d)                 any representation, warranty, certification or statement
made by the Company in this Agreement or in any certificate, financial statement
or other document delivered pursuant to this Agreement shall prove to have been
incorrect in any material respect when made (or deemed made);

 

(e)                   the Company or any Subsidiary shall fail to make any
payment in respect of any Material Financial Obligations when due or within any
applicable grace period;

 

(f)                    any event or condition shall occur which results in the
acceleration of the maturity of any Material Debt;

 

(g)                  the Company or any Significant Subsidiary shall commence a
voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or
other similar law now or hereafter in effect or seeking

 

50

--------------------------------------------------------------------------------


 

the appointment of a trustee, receiver, liquidator, custodian or other similar
official of it or any substantial part of its property, or shall consent to any
such relief or to the appointment of or taking possession by any such official
in an involuntary case or other proceeding commenced against it, or shall make a
general assignment for the benefit of creditors, or shall fail generally to pay
its debts as they become due, or shall take any corporate action to authorize
any of the foregoing;

 

(h)                  an involuntary case or other proceeding shall be commenced
against the Company or any Significant Subsidiary seeking liquidation,
reorganization or other relief with respect to it or its debts under any
bankruptcy, insolvency or other similar law now or hereafter in effect or
seeking the appointment of a trustee, receiver, liquidator, custodian or other
similar official of it or any substantial part of its property, and such
involuntary case or other proceeding shall remain undismissed and unstayed for a
period of 90 days; or an order for relief shall be entered against the Company
or any Significant Subsidiary under the federal bankruptcy laws as now or
hereafter in effect;

 

(i)                      any member of the ERISA Group shall fail to pay when
due an amount or amounts which it shall have become liable to pay under Title IV
of ERISA; or notice of intent to terminate a Plan shall be filed under Title IV
of ERISA by any member of the ERISA Group, any plan administrator or any
combination of the foregoing; or the PBGC shall institute proceedings under
Title IV of ERISA to terminate, to impose liability (other than for premiums
under Section 4007 of ERISA) in respect of, or to cause a trustee to be
appointed to administer any Plan; or a condition shall exist by reason of which
the PBGC would be entitled to obtain a decree adjudicating that any Plan must be
terminated; or there shall occur a complete or partial withdrawal from, or a
default within the meaning of Section 4219(c)(5) of ERISA with respect to, one
or more Multiemployer Plans; and any such event or events described in this
Section 6.01(i) individually or in the aggregate could reasonably be expected to
result in a Material Adverse Effect;

 

(j)                      judgments or orders for the payment of money in excess
of $175,000,000 (net of any insurance with respect to which the carrier has
acknowledged coverage) shall be rendered against the Company or any Subsidiary
and such judgments or orders shall continue unsatisfied and unstayed for a
period of 30 days; or

 

(k)                  there occurs a Change of Control;

 

then, following the occurrence and during the continuance of every such event,
the Administrative Agent shall (i) if requested by Required Lenders, by notice
to the Company terminate the Commitments and they shall thereupon terminate, and
(ii) if requested by Lenders holding more than 50% of the aggregate principal
amount of the Loans, by notice to the Company declare the Loans (together with

 

51

--------------------------------------------------------------------------------


 

accrued interest thereon) to be, and the Loans shall thereupon become,
immediately due and payable without presentment, demand, protest or other notice
of any kind, all of which are hereby waived by the Company; provided that in the
case of any of the Events of Default specified in clause 6.01(g) or
6.01(h) above with respect to the Company, without any notice to the Company or
any other act by the Administrative Agent or the Lenders, the Commitments shall
thereupon terminate and the Loans (together with accrued interest thereon) shall
become immediately due and payable without presentment, demand, protest or other
notice of any kind, all of which are hereby waived by the Company.

 

Section 6.02.            Notice of Default.  The Administrative Agent shall give
notice to the Company under Section 6.01(c) promptly upon being requested to do
so by any Lender and shall thereupon notify all the Lenders thereof.

 

ARTICLE 7
THE ADMINISTRATIVE AGENT

 

Section 7.01.            Appointment and Authorizations.  Each of the Lenders
hereby irrevocably appoints the Administrative Agent as its agent and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof,
together with such actions and powers as are reasonably incidental thereto.

 

Section 7.02.            Agents and Affiliates.  The bank serving as the
Administrative Agent hereunder shall have the same rights and powers in its
capacity as a Lender as any other Lender and may exercise the same as though it
were not the Administrative Agent, and such bank and its Affiliates may accept
deposits from, lend money to and generally engage in any kind of business with
the Company or any Subsidiary or other Affiliate thereof as if it were not the
Administrative Agent hereunder.

 

Section 7.03.            Action by Agents.  The Administrative Agent shall not
have any duties or obligations except those expressly set forth herein.  Without
limiting the generality of the foregoing, (a) the Administrative Agent shall not
be subject to any fiduciary or other implied duties, regardless of whether a
Default has occurred and is continuing, (b) the Administrative Agent shall not
have any duty to take any discretionary action or exercise any discretionary
powers, except discretionary rights and powers expressly contemplated hereby
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 10.05), and
(c) except as expressly set forth herein, the Administrative Agent shall not
have any duty to disclose, and shall not be liable for the failure to disclose,
any information relating to the Company or any of its Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent or any
of its Affiliates in any capacity.  The Administrative Agent shall not be liable
for any action taken or not taken by

 

52

--------------------------------------------------------------------------------


 

it with the consent or at the request of the Required Lenders (or such other
number or percentage of the Lenders as shall be necessary under the
circumstances as provided in Section 10.05) or in the absence of its own gross
negligence or willful misconduct.  The Administrative Agent shall be deemed not
to have knowledge of any Default unless and until written notice thereof is
given to the Administrative Agent by the Company or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement, (ii) the contents of any certificate, report or
other document delivered hereunder or in connection herewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein, (iv) the validity, enforceability, effectiveness or
genuineness of this Agreement or any other agreement, instrument or document, or
(v) the satisfaction of any condition set forth in Article 3 or elsewhere
herein, other than to confirm receipt of items expressly required to be
delivered to the Administrative Agent.

 

Section 7.04.            Consultation with Experts.  The Administrative Agent
shall be entitled to rely upon, and shall not incur any liability for relying
upon, any notice, request, certificate, consent, statement, instrument, document
or other writing believed by it to be genuine and to have been signed or sent by
the proper Person.  The Administrative Agent also may rely upon any statement
made to it orally or by telephone and believed by it to be made by the proper
Person, and shall not incur any liability for relying thereon.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Company), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.

 

Section 7.05.            Delegation of Duties.  The Administrative Agent may
perform any and all its duties and exercise its rights and powers by or through
any one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all its duties
and exercise its rights and powers through their respective Related Parties. 
The exculpatory provisions of the preceding paragraphs shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.

 

Section 7.06.            Indemnification.  Each Lender shall, ratably in
accordance with its Commitment (or, if at any time the Commitments shall have
been terminated, ratably in accordance with the aggregate outstanding principal
amount of Loans of such Lender), indemnify the Administrative Agent, its
affiliates and their respective directors, officers, agents and employees (to
the extent not reimbursed by the Company but without limiting their obligation
to do so) against any cost, expense (including reasonable counsel fees and
disbursements), claim,

 

53

--------------------------------------------------------------------------------


 

demand, action, loss or liability (except such as result from such indemnitees’
gross negligence or willful misconduct) that such indemnitees may suffer or
incur in connection with this Agreement or any action taken or omitted by such
indemnitees hereunder.

 

Section 7.07.            Resignation of Administrative Agent.  Subject to the
appointment and acceptance of a successor Administrative Agent as provided in
this paragraph, the Administrative Agent may resign at any time by notifying the
Lenders and the Borrower and shall resign if requested by the Required Lenders. 
Upon any such resignation, the Required Lenders shall have the right to appoint
a successor to the Administrative Agent approved by the Company (such approval
not to be unreasonably withheld, conditioned or delayed); provided that no
approval of the Company shall be necessary if an Event of Default has occurred
and is continuing.  If no successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent which shall be a bank with an office in New York, New York,
or an Affiliate of any such bank.  Upon the acceptance of its appointment as
Administrative Agent hereunder by a successor, such successor shall succeed to
and become vested with all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations hereunder.  The fees payable by the
Company to a successor Administrative Agent shall be the same as those payable
to its predecessor unless otherwise agreed between the Borrower and such
successor.  After the Administrative Agent’s resignation hereunder, the
provisions of this Article and Section 10.03 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while it was acting as Administrative Agent.

 

Section 7.08.            Administrative Agent’s Fees.  The Company shall pay to
the Administrative Agent for its own account fees in the amounts and at the
times previously agreed upon between the Company and the Administrative Agent.

 

Section 7.09.            Other Agents Not Liable.  Nothing in this Agreement
shall impose upon JPMorgan Chase Bank, N.A. or Bank of America, N.A. in their
capacities as Syndication Agents, BNP Paribas or The Bank of Tokyo-Mitsubishi
UFJ, Ltd., in their capacities as Documentation Agents or Citigroup Global
Markets Inc., JPMorgan Chase Bank, N.A. or Merrill Lynch, Pierce, Fenner & Smith
Incorporated in their capacities as Joint Arrangers and Joint Bookrunners, any
duties or responsibilities whatsoever.  No Syndication Agent, Documentation
Agent, Joint Bookrunner or Joint Arranger shall have or deemed to have any
fiduciary relationship with any Lender.

 

54

--------------------------------------------------------------------------------


 

Section 7.10.            Credit Decision.  Each Lender acknowledges and agrees
that the extensions of credit made hereunder are commercial loans and not
investments in a business enterprise or securities.  Each Lender further
represents that it is engaged in making, acquiring or holding commercial loans
in the ordinary course of its business and has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement as a Lender, and to make,
acquire or hold Loans hereunder.  Each Lender also acknowledges that it will,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information (which may contain material,
non-public information within the meaning of the United States securities laws
concerning the Company and its affiliates) as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any related agreement or any document
furnished hereunder or thereunder and in deciding whether or to the extent to
which it will continue as a Lender or assign or otherwise transfer its rights,
interests and obligations hereunder.

 

ARTICLE 8
CHANGE IN CIRCUMSTANCES

 

Section 8.01.            Basis for Determining Interest Rate Inadequate or
Unfair.  If on or prior to the first day of any Interest Period for any
Euro-Currency or Competitive Bid LIBOR Loan:

 

(a)                   the Administrative Agent shall have determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining (including, without limitation, by means of an
Interpolated Rate) the London Interbank Offered Rate for such Interest Period,
or

 

(b)                  the Administrative Agent is advised by the Reference Banks
that deposits in the relevant currency (in the applicable amounts) are not being
offered to the Reference Banks in the relevant market for such Interest Period,
or

 

(c)                   in the case of Euro-Currency Loans, Lenders having 50% or
more of the aggregate amount of the Commitments advise the Administrative Agent
that the London Interbank Offered Rate as determined by the Administrative Agent
will not adequately and fairly reflect the cost to such Lenders of funding their
Euro-Currency Loans in the relevant currency for such Interest Period,

 

55

--------------------------------------------------------------------------------


 

the Administrative Agent shall forthwith give notice thereof to the Borrower and
the Lenders, whereupon until the Administrative Agent notifies the Borrower that
the circumstances giving rise to such suspension no longer exist, (i) the
obligations of the Lenders to make Euro-Currency Loans or to continue or convert
outstanding Loans into Euro-Currency Loans, shall be suspended, (ii) each
outstanding Euro-Currency Loan shall be prepaid (or in the case of an affected
Loan denominated in dollars, converted into a Base Rate Loan) on the last day of
the then current Interest Period applicable thereto and (iii) unless the
Borrower notifies the Administrative Agent at least two Business Days before the
date of any Fixed Rate Borrowing denominated in dollars for which a Notice of
Borrowing has previously been given that it elects not to borrow on such date,
(x) if such Fixed Rate Borrowing is a Committed Loan Borrowing, such Borrowing
shall instead be made as a Base Rate Borrowing and (y) if such Fixed Rate
Borrowing is a Competitive Bid LIBOR Loan Borrowing, the Competitive Bid LIBOR
Loans comprising such Borrowing shall bear interest for each day from and
including the first day to but excluding the last day of the Interest Period
applicable thereto at the Base Rate for such day.

 

Section 8.02.            Illegality.  If, on or after the date of this
Agreement, any Change in Law shall make it unlawful or impossible for any Lender
(or its Euro-Currency Lending Office) to make, maintain or fund any of its
Euro-Currency Loans in any currency and such Lender shall so notify the
Administrative Agent, the Administrative Agent shall forthwith give notice
thereof to the other Lenders and the Company, whereupon until such Lender
notifies the Company and the Administrative Agent that the circumstances giving
rise to such suspension no longer exist, the obligation of such Lender to make
Euro-Currency Loans, or to convert or continue outstanding Loans into
Euro-Currency Loans, shall be suspended.  Before giving any notice to the
Administrative Agent pursuant to this Section, such Lender shall designate a
different Euro-Currency Lending Office if such designation will avoid the need
for giving such notice and will not, in the sole judgment of such Lender, be
otherwise disadvantageous to such Lender.  If such notice is given, each
Euro-Currency Loan of such Lender then outstanding shall be converted on the day
of conversion to a Base Rate Loan either (i) on the last day of the then current
Interest Period applicable to such Euro-Currency Loan if such Lender may
lawfully continue to maintain and fund such Loan to such day or (ii) immediately
if such Lender shall determine that it may not lawfully continue to maintain and
fund such Loan to such day.

 

Section 8.03.            Increased Cost and Reduced Return.  (a)  If on or after
(x) the date hereof, in the case of any Committed Loan or any obligation to make
Committed Loans or (y) the date of any related Competitive Bid Quote, in the
case of any Competitive Bid Loan, any Change in Law shall impose, modify or deem
applicable any reserve (including, without limitation, any such requirement
imposed by the Board of Governors of the Federal Reserve System, but excluding
with respect to any Euro-Currency Loan any such requirement with respect to
which such Lender is entitled to compensation during the relevant interest
period

 

56

--------------------------------------------------------------------------------


 

under Section 8.02), special deposit, insurance assessment or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (or its Applicable Lending Office) or shall subject any
Lender to any taxes (other than any taxes indemnified under Section 8.04 or
excluded in the definition of Taxes) on its Loans, loan principal, Commitments,
or other obligations, or its deposits, reserves, other liabilities attributable
or allocated thereto, or impose on any Lender (or its Applicable Lending Office)
or on the London interbank market any other condition affecting its Fixed Rate
Loans, its Note (if any) or its obligation to make Fixed Rate Loans and the
result of any of the foregoing is to increase the cost to such Lender (or its
Applicable Lending Office) of making or maintaining any Fixed Rate Loan, or to
reduce the amount of any sum received or receivable by such Lender (or its
Applicable Lending Office) under this Agreement or under its Note (if any) with
respect thereto, by an amount deemed by such Lender to be material, then, within
15 days after demand by such Lender (with a copy to the Administrative Agent),
the Company shall pay, or shall cause another Borrower to pay, to such Lender
such additional amount or amounts as will compensate such Lender for such
increased cost or reduction.

 

(b)                  If any Lender, other than a Defaulting Lender, shall have
determined that, after the date hereof, any Change in Law, has or would have the
effect of reducing the rate of return on capital of such Lender (or its Parent)
as a consequence of such Lender’s obligations hereunder to a level below that
which such Lender (or its Parent) could have achieved but for such Change in Law
(taking into consideration its policies with respect to capital adequacy) by an
amount deemed by such Lender to be material, then from time to time, within 15
days after demand by such Lender (with a copy to the Administrative Agent), the
Company shall pay to such Lender such additional amount or amounts as will
compensate such Lender (or its Parent) for such reduction.

 

(c)                   Each Lender will promptly notify the Company and the
Administrative Agent of any event of which it has knowledge, occurring after the
date hereof, which will entitle such Lender to compensation pursuant to this
Section and will use reasonable efforts to designate a different Applicable
Lending Office if such designation will avoid the need for, or reduce the amount
of, such compensation and will not, in the sole judgment of such Lender, be
otherwise disadvantageous to such Lender.  A certificate of any Lender claiming
compensation under this Section and setting forth the additional amount or
amounts to be paid to it hereunder and the calculation thereof in reasonable
detail shall be conclusive in the absence of manifest error.  In determining
such amount, such Lender may use any reasonable averaging and attribution
methods.  Notwithstanding anything to the contrary in this Section, the Company
or relevant Borrower shall not be required to compensate a Lender pursuant to
this Section for any amounts incurred more than six months prior to the date
that such Lender notifies the Company or the Borrower of such Lender’s intention
to claim compensation therefor; provided that, if the circumstances giving rise
to such claim have a retroactive effect, then such six-

 

57

--------------------------------------------------------------------------------


 

month period shall be extended to include the period of such retroactive
effect.  The obligations of the Company or relevant Borrower pursuant to this
Section shall survive the termination of this Agreement and the payment of the
Loans and all other amounts payable hereunder.

 

Section 8.04.            Taxes.  (a)  For the purposes of this Section 8.04, the
following terms have the following meanings:

 

“Taxes” means any and all present or future taxes, duties, levies, imposts,
deductions, charges or withholdings with respect to any payment by the Company
pursuant to this Agreement or under any Note, and all liabilities with respect
thereto, excluding (i) in the case of each Lender and the Administrative Agent,
taxes imposed on its income, and franchise, branch profits or similar taxes
imposed on it, by a jurisdiction under the laws of which such Lender or the
Administrative Agent (as the case may be) is organized or in which its principal
executive office is located or, in the case of each Lender, in which its
Applicable Lending Office is located, as a result of a present or former
connection, in each case, between such jurisdiction and the Lender or the
Administrative Agent and (ii) in the case of each Lender (other than an Assignee
pursuant to a request by the Borrower), any United States withholding tax
(including tax imposed by FATCA) imposed on such payments at the time such
Lender first becomes a party to this Agreement or designates a new Applicable
Lending Office, except with respect to an Assignee to the extent that its
assignor was entitled to receive additional amounts in relation to withholding
taxes pursuant to this Agreement.

 

“Other Taxes” means any present or future stamp or documentary taxes and any
other excise or property taxes, or similar charges or levies, which arise from
any payment made pursuant to this Agreement or under any Note or from the
execution or delivery of, or otherwise with respect to, this Agreement or any
Note.

 

(b)                  Any and all payments by the Company to or for the account
of any Lender or the Administrative Agent hereunder or under any Note shall be
made without deduction for any Taxes or Other Taxes; provided that, if the
Company shall be required by law to deduct any Taxes or Other Taxes from any
such payments, (i) the sum payable shall be increased as necessary so that after
making all required deductions (including deductions applicable to additional
sums payable under this Section) such Lender or the Administrative Agent (as the
case may be) receives an amount equal to the sum it would have received had no
such deductions been made, (ii) the Company shall make such deductions,
(iii) the Company shall pay the full amount deducted to the relevant taxation
authority or other authority in accordance with applicable law and (iv) as soon
as practicable but in no event later than 30 days after the date of such
payment, the Company shall furnish to the Administrative Agent, at its address
referred to in Section 10.01, the original receipt or a certified copy of a
receipt evidencing payment thereof.

 

58

--------------------------------------------------------------------------------


 

(c)                   The Company agrees to indemnify each Lender and the
Administrative Agent for the full amount of Taxes or Other Taxes (including,
without limitation, any Taxes or Other Taxes imposed or asserted by any
jurisdiction on amounts payable under this Section) paid by such Lender or the
Administrative Agent (as the case may be) and any liability (including
penalties, interest and expenses) arising therefrom or with respect thereto. 
This indemnification shall be paid within 30 days after such Lender or the
Administrative Agent (as the case may be) makes demand therefor.

 

(d)                 Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any this
Agreement or any Note shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of withholding
or any party to make any filings required by law.  In addition, any Lender, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable requirements of law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.

 

Without limiting the generality of the foregoing,

 

(i)                                  Each Lender that is not a United States
person within the meaning of Section 7701(a)(30) of the Internal Revenue Code (a
“Non-U.S. Lender”), on or prior to the date of its execution and delivery of
this Agreement in the case of each Lender listed on the signature pages hereof
and on or prior to the date on which it becomes a Lender in the case of each
other Lender, and from time to time thereafter if requested in writing by the
Company (but only so long as such Lender remains lawfully able to do so), shall
provide the Company and the Administrative Agent with two properly completed and
duly executed copies of (A) Internal Revenue Service form W-8BEN, W-8BEN-E,
W-8IMY or W-8ECI, as appropriate, or any successor form prescribed by the
Internal Revenue Service, certifying that such Lender is entitled to benefits
under an income tax treaty to which the United States is a party which exempts
the Lender from United States withholding tax or reduces the rate of withholding
tax on payments of interest for the account of such Lender or certifying that
the income receivable pursuant to this Agreement is effectively connected with
the conduct of a trade or business in the United States; (B) in the case of a
Lender claiming the benefits of the exemption for portfolio interest under
Section 881(c) of the Internal Revenue Code: (i) a certificate to the effect
that such Lender is not: (1) a

 

59

--------------------------------------------------------------------------------


 

“bank” within the meaning of Section 881(c)(3)(A) of the Internal Revenue Code;
(2) a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Internal Revenue Code; or (3) a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Internal Revenue Code; and
(ii) two properly completed and duly executed copies of Internal Revenue Service
Form W-8BEN or W-8BEN-E, as appropriate; or (C) any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in United
States federal withholding tax duly completed together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made.  Such forms shall be delivered by any Non-U.S. Lender that changes its
Applicable Lending Office.

 

(ii)                              Each Lender that is a United States person
within the meaning of Section 7701(a)(30) of the Internal Revenue Code, on or
prior to the date of its execution and delivery of this Agreement in the case of
each Lender listed on the signature pages hereof and on or prior to the date on
which it becomes a Lender in the case of each other Lender, and from time to
time thereafter if requested in writing by the Company (but only so long as such
Lender remains lawfully able to do so), shall provide the Company and
Administrative Agent with two properly completed and duly executed copies of
Internal Revenue Service form W-9, or any subsequent versions or successor
thereto as may be prescribed by applicable law establishing that the Lender (or
any Participant) is not subject to United States backup withholding tax.

 

(e)                   For any period with respect to which a Lender has failed
to provide the Company or the Administrative Agent with the appropriate form
pursuant to Section 8.04(d) (unless such failure is due to a change in treaty,
law or regulation occurring subsequent to the date on which such form originally
was required to be provided), such Lender shall not be entitled to
indemnification under Section 8.04(b) or (c) with respect to Taxes imposed by
the United States; provided that if a Lender, which is otherwise exempt from or
subject to a reduced rate of withholding tax, becomes subject to Taxes because
of its failure to deliver a form required hereunder, the Company shall take such
steps as such Lender shall reasonably request to assist such Lender to recover
such Taxes.

 

(f)                    If the Company is required to pay additional amounts to
or for the account of any Lender pursuant to this Section, then such Lender
will, upon request by the Company, use reasonable efforts to change the
jurisdiction of its Applicable Lending Office if, in the sole judgment of such
Lender, such change (i) will eliminate or reduce any such additional payment
which may thereafter accrue and (ii) is not otherwise disadvantageous to such
Lender.

 

60

--------------------------------------------------------------------------------


 

(g)                  If a payment made to a Lender under this Agreement or any
Note would be subject to U.S. federal withholding Tax imposed by FATCA if such
Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this clause (g), “FATCA”
shall include any amendments made to FATCA after the date of this Agreement.

 

(h)                  If the Administrative Agent or any Lender determines, in
its sole discretion, that it has received a refund including a refund that such
Administrative Agent or Lender decided to apply to future Taxes, a refund of any
indemnified Taxes or Other Taxes as to which it has been indemnified by any
party or with respect to which such party has paid additional amounts pursuant
to this Section 8.04, it shall pay over such refund to such party (but only to
the extent of indemnity payments made, or additional amounts paid, by such party
under this Section 8.04 with respect to the indemnified Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of the
Administrative Agent or such Lender (including any Taxes imposed with respect to
such refund), and without interest (other than any interest paid by the relevant
governmental authority with respect to such refund); provided that such party,
upon the request of the Administrative Agent or such Lender agrees to repay the
amount paid over to such party (plus any penalties, interest or other charges
imposed by the relevant governmental authority) to the Administrative Agent or
such Lender in the event the Administrative Agent or such Lender is required to
repay such refund to such governmental authority.  Notwithstanding anything to
the contrary in this paragraph (h), in no event will the Administrative Agent or
any Lender be required to pay any amount to any party pursuant to this paragraph
(h) to the extent that the payment thereof would place the Administrative Agent
or Lender in a less favorable net after-Tax position than the Administrative
Agent or such Lender would have been in if the Tax subject to indemnification
had not been deducted, withheld or otherwise imposed and the indemnification
payments or additional amounts giving rise to such refund had never been paid. 
This Section shall not be construed to require the Administrative Agent or any
Lender to make available its Tax returns (or any other information relating to
its Taxes which it deems confidential) to the relevant party or any other
Person.

 

61

--------------------------------------------------------------------------------


 

Section 8.05.            Base Rate Loans Substituted for Affected Fixed Rate
Loans.  If (i) the obligation of any Lender to make, or to convert or continue
outstanding Loans to, Euro-Currency Loans in any currency has been suspended
pursuant to Section 8.02 or (ii) any Lender has demanded compensation under
Section 8.03 or 8.04 with respect to its Euro-Currency Loans in any currency and
the Company shall, by at least five Business Days’ prior notice to such Lender
through the Administrative Agent, have elected that the provisions of this
Section shall apply to such Lender, then, unless and until such Lender notifies
the Company that the circumstances giving rise to such suspension or demand for
compensation no longer exist:

 

(a)                   all Loans which would otherwise be made by such Lender as
(or continued as or converted into) Euro-Currency Loans in such currency shall
be made instead as Base Rate Loans (on which interest and principal shall be
payable contemporaneously with the related Fixed Rate Loans of the other
Lenders); and

 

(b)                  after each of its Euro-Currency Loans in such currency has
been repaid (or converted to a Base Rate Loan), all payments of principal which
would otherwise be applied to repay such Fixed Rate Loans shall be applied to
repay its Base Rate Loans instead.

 

If such Lender notifies the Company that the circumstances giving rise to such
notice no longer apply, the principal amount of each such Base Rate Loan shall
be converted into a Euro-Currency Loan denominated in the relevant currency, as
the case may be, on the first day of the next succeeding Interest Period
applicable to the related Euro-Currency Loans of the other Lenders.

 

Section 8.06.            Substitution of Lenders.  If (i) the obligation of any
Lenders to make Euro-Currency Loans has been suspended pursuant to Section 8.02,
(ii) any Lender has demanded compensation under Section 8.03 or 8.04, (iii) any
Lender is a Defaulting Lender or (iv) any Lender fails to give its consent for
any amendment or waiver requiring the consent of 100% of the Lenders or all
affected Lenders (and such Lender is an affected Lender) and for which the
Required Lenders have consented, the Company shall have the right, with the
assistance of the Administrative Agent, at the Company’s sole expense, to seek a
substitute lender or lenders (which may be one or more of the Lenders),
satisfactory to the Company and the Administrative Agent, without recourse to
the applicable Lender, to purchase the Loans and assume the Commitments of such
Lender, for a purchase price equal to the aggregate outstanding principal of
such Loans (together with any accrued and unpaid interest thereon and breakage
costs, if any) or such other purchase price as such Lender and substitute lender
or lenders shall agree upon provided that (a) such Lender shall have received
from the Company (or assignee Lender, if agreed) payment of accrued fees and all
other amounts payable to it hereunder and under the other Loan Documents not
otherwise contemplated in the purchase price referred to above, (b) such
assignment does

 

62

--------------------------------------------------------------------------------


 

not conflict with applicable law and (c) in the case of any assignment resulting
from a Lender becoming a non-consenting Lender, the applicable assignee shall
have consented to the applicable amendment, waiver or consent.

 

ARTICLE 9
[RESERVED]

 

ARTICLE 10
MISCELLANEOUS

 

Section 10.01.    Notices.  All notices, requests and other communications to
any party hereunder shall be in writing (including bank wire, facsimile
transmission or similar writing) and shall be given to such party: (a) in the
case of the Company or the Administrative Agent, at its address or facsimile
number set forth on the signature pages hereof, (b) in the case of any Lender,
at its address or facsimile number set forth in its Administrative
Questionnaire, or (c) in the case of any party, such other address or facsimile
number as such party may hereafter specify for the purpose by notice to the
Administrative Agent and the Company.  Each such notice, request or other
communication shall be effective (i) if given by facsimile transmission, when
transmitted to the facsimile number specified in this Section and confirmation
of receipt is received, (ii) if given by mail, 72 hours after such communication
is deposited in the mails with first class postage prepaid, addressed as
aforesaid or (iii) if given by any other means, when delivered at the address
specified in this Section; provided that notices to the Administrative Agent
under Article 2 or Article 8 shall not be effective until received.

 

Section 10.02.    No Waivers.  No failure or delay by the Administrative Agent
or any Lender in exercising any right, power or privilege hereunder or under any
Note shall operate as a waiver thereof nor shall any single or partial exercise
thereof preclude any other or further exercise thereof or the exercise of any
other right, power or privilege.  The rights and remedies herein provided shall
be cumulative and not exclusive of any rights or remedies provided by law.

 

Section 10.03.    Expenses; Indemnification.  (a)  The Company shall pay (i) all
reasonable out-of-pocket expenses of the Administrative Agent and the Joint
Arrangers, including reasonable fees and disbursements of special counsel for
the Administrative Agent (which in the absence of a conflict of interest shall
be limited to one primary counsel for the Administrative Agent and the Joint
Arrangers, collectively), in connection with the preparation and administration
of this Agreement, any waiver or consent hereunder or any amendment hereof and
(ii) all out of pocket expenses incurred by the Administrative Agent and each
Lender including (without duplication) the fees and disbursements of outside
counsel, in connection with any collection, bankruptcy, insolvency and other
enforcement proceedings resulting from any Event of Default.

 

63

--------------------------------------------------------------------------------


 

(b)                  The Company agrees to indemnify the Administrative Agent,
each Joint Arranger and each Lender, their respective affiliates and the
respective directors, officers, agents and employees of the foregoing (each an
“Indemnitee”) and hold each Indemnitee harmless from and against any and all
liabilities, losses, damages, costs and expenses of any kind, including, without
limitation, the reasonable fees and disbursements of counsel (which, in the
absence of a conflict of interest, shall be limited to one primary counsel for
the Indemnitees, collectively), which may be incurred by such Indemnitee in
connection with any investigative, administrative or judicial proceeding
(whether or not such Indemnitee shall be designated a party thereto) brought or
overtly threatened relating to or arising out of this Agreement or any actual or
proposed use of proceeds of Loans hereunder; provided that no Indemnitee shall
have the right to be indemnified hereunder for such Indemnitee’s own gross
negligence or willful misconduct as determined by a court of competent
jurisdiction.  Each Indemnitee agrees to notify the Company promptly of any
proceeding in respect of which it will seek indemnification hereunder; provided,
however, that the failure of any Indemnitee so to notify the Company shall not
affect the rights of such Indemnitee hereunder; but provided, further, that the
Company shall be entitled to assert by separate action against such Indemnitee
any claim for actual damages incurred by the Company as a consequence of such
failure by such Indemnitee to give such notice.  In the event any action, suit
or proceeding is brought against any Indemnitee by any Person other than a
Lender, the Administrative Agent or any of their respective affiliates (a “third
party action”), (i) the Company shall be entitled, upon written notice to such
Indemnitee, to assume the investigation and defense thereof with counsel
reasonably satisfactory to such Indemnitee unless (x) the employment by such
Indemnitee of separate counsel has been specifically approved by the Company in
writing or (y) the designated parties to the proceeding in which such claim,
demand, action or cause of action has been asserted include (or are reasonably
likely to include) both such Indemnitee and any of the Company, or any Affiliate
(each, a “designated related party”) and in the opinion of counsel for such
Indemnitee there exist one or more defenses that may be available to such
Indemnitee which are in conflict with those available to any designated related
party, (ii) such Indemnitee shall be entitled to employ separate counsel and to
participate in the investigation and defense of any such third party action
(whether or not the Company has elected to assume such investigation and defense
as contemplated by clause (i) above) and (iii) the fees and expenses of any
separate counsel employed by any Indemnitee in connection with any such third
party action shall be borne by such Indemnitee except (x) under the
circumstances contemplated by subclauses (x) and (y) of clause (i) above or
(y) if such Indemnitee has reasonably concluded that the Company is failing
actively and diligently to defend such third party action (whether or not the
Company has elected to assume such investigation and defense as contemplated by
clause (i) above).  The Company shall not settle or compromise any action or
claim without the relevant Indemnitee’s consent if the settlement or compromise
involves any performance by, or adverse admission of, such Indemnitee.  To the

 

64

--------------------------------------------------------------------------------


 

extent permitted by applicable law, no party hereto shall assert, and each such
party hereby waives, any claim against any other party hereto, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement or instrument contemplated thereby, any
Loan or the use of the proceeds thereof; provided that, nothing in this sentence
shall relieve the Company of any obligation it may have to indemnify an
Indemnitee against special, indirect, consequential or punitive damages asserted
against such Indemnitee by a third party.  The obligations of the Company
pursuant to this Section shall survive the termination of this Agreement and the
payment of the Loans and all other amounts payable hereunder.

 

Section 10.04.    Sharing of Set-Offs.  Each Lender agrees that if it shall, by
exercising any right of set-off or counterclaim or otherwise, receive payment of
a proportion of the aggregate amount of principal and interest due with respect
to any Loan held by it which is greater than the proportion received by any
other Lender in respect of the aggregate amount of principal and interest due
with respect to any Loan held by such other Lender, the Lender receiving such
proportionately greater payment shall purchase such participations in the Loans
held by the other Lenders, and such other adjustments shall be made, as may be
required so that all such payments of principal and interest with respect to the
Loans held by the Lenders shall be shared by the Lenders pro rata; provided that
nothing in this Section shall impair the right of any Lender to exercise any
right of set-off or counterclaim it may have and to apply the amount subject to
such exercise to the payment of indebtedness of the Company other than its
indebtedness hereunder.  The Company agrees, to the fullest extent it may
effectively do so under applicable law, that any holder of a participation in a
Loan, whether or not acquired pursuant to the foregoing arrangements, may
exercise rights of set-off or counterclaim and other rights with respect to such
participation as fully as if such holder of a participation were a direct
creditor of the Company in the amount of such participation.

 

Section 10.05.    Amendments and Waivers.  Except as explicitly set forth in
Section 2.12(c), any provision of this Agreement or the Notes (if any) may be
amended or waived if, but only if, such amendment or waiver is in writing and is
signed by the Company and the Required Lenders (and, if the rights or duties of
the Administrative Agent are affected thereby, by the Administrative Agent);
provided that, except as explicitly set forth in Section 2.12(c) and subject to
Section 2.20 with respect to any Defaulting Lender, no such amendment or waiver
shall, (x) (i) increase or decrease the Commitment of any Lender (except for a
ratable decrease in the Commitments of all Lenders) or subject any Lender to any
additional obligation unless signed by such Lender, (ii) reduce the principal of
or rate of interest on any Loan or any interest thereon or any fees hereunder
unless signed by each Lender directly affected thereby or (iii) postpone the
date fixed for any payment of principal of or interest on any Loan or any fees
hereunder or for any scheduled reduction or termination of any Commitment unless
signed by each

 

65

--------------------------------------------------------------------------------


 

Lender directly affected thereby or (y) unless signed by all the Lenders,
(i) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans, or the number of Lenders, which shall be required
for the Lenders or any of them to take any action under this Section or any
other provision of this Agreement or (ii) amend or waive the provisions of
Section 10.04, this Section 10.05, Section 10.06(a) or the definition of
Required Lenders.

 

Section 10.06.    Successors and Assigns.  (a)  The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and permitted assigns, except that (i) the Company may not
assign or otherwise transfer any of its rights under this Agreement without the
prior written consent of all Lenders and (ii) no Lender may assign or otherwise
transfer its rights or obligations hereunder except in accordance with this
Section.

 

(b)                  Any Lender may at any time grant to one or more banks or
other institutions (each a “Participant”) participating interests in its
Commitments or any or all of its Loans.  In the event of any such grant by a
Lender of a participating interest to a Participant, whether or not upon notice
to the Company and the Administrative Agent, such Lender shall remain
responsible for the performance of its obligations hereunder, and the Company
and the Administrative Agent shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement.  Any agreement pursuant to which any Lender may grant such a
participating interest shall provide that such Lender shall retain the sole
right and responsibility to enforce the obligations of the Borrower hereunder
including, without limitation, the right to approve any amendment, modification
or waiver of any provision of this Agreement; provided that such participation
agreement may provide that such Lender will not agree to any modification,
amendment or waiver of this Agreement described in the proviso in Section 10.05
without the consent of the Participant.  The Company agrees that each
Participant shall, to the extent provided in its participation agreement, be
entitled to the benefits of Section 2.18 and Article 8 with respect to its
participating interest as if it were a Lender.  An assignment or other transfer
which is not permitted by subsection (c) or (d) below shall be given effect for
purposes of this Agreement only to the extent of and as a participating interest
granted in accordance with this subsection (b).  Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register to any Person
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans or its other obligations under
this Agreement) except to the extent that such disclosure is necessary to
establish

 

66

--------------------------------------------------------------------------------


 

that such Commitment, Loan or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error.

 

(c)                   With the prior written consent of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Company,
which consents shall not be unreasonably withheld or delayed (provided that the
Company shall be deemed to have consented to any assignment unless the Company
shall object thereto by written notice to the Administrative Agent within
fifteen (15) Business Days after having received a request for such consent)
(provided, further, that if an Assignee (as defined below) is an affiliate of
any Lender, was a Lender immediately prior to such assignment or is an Approved
Fund, no such consent from the Administrative Agent or Company shall be required
and no minimum assignment amount shall apply to any such assignment), any Lender
may at any time assign to one or more banks or other institutions (each an
“Assignee”; provided that none of the Company or its Affiliates nor any natural
person shall be an “Assignee”) all, or a proportionate part (equivalent to an
initial Commitment in an amount of not less than $10,000,000) of all, of its
rights and obligations under this Agreement and the Notes (if any), and such
Assignee shall assume such rights and obligations, pursuant to an Assignment and
Assumption Agreement in substantially the form of Exhibit F hereto; provided
that (i) such assignment may, but need not, include rights of the transferor
Lender in respect of outstanding Competitive Bid Loans; (ii) each partial
assignment shall be made as an assignment of a proportionate part of all the
assigning Lender’s rights and obligations under this Agreement with respect to
the Loans and the Commitment assigned; (iii) the Assignee, if not already a
Lender hereunder, shall deliver to the Administrative Agent an Administrative
Questionnaire in which the Assignee designates one or more Credit Contacts to
whom all syndicate-level information (which may contain material non-public
information about the Company and its related parties or their respective
securities) will be made available; and (iv) no assignment shall be made to a
Defaulting Lender.  Upon execution and delivery of such instrument and payment
by such Assignee to such transferor Lender of an amount equal to the purchase
price agreed between such transferor Lender and such Assignee, such Assignee
shall be a Lender party to this Agreement and shall have all the rights and
obligations of a Lender with Commitments as set forth in such instrument of
assumption, and the transferor Lender shall be released from its obligations
hereunder to a corresponding extent, and no further consent or action by any
party shall be required.  Upon the consummation of any assignment pursuant to
this subsection (c), the transferor Lender, the Administrative Agent and the
Borrower shall make appropriate arrangements so that, if required, a new Note is
issued to the Assignee.  In connection with any such assignment, the transferor
Lender shall pay to the Administrative Agent an administrative fee for
processing such assignment in the amount of $3,500.  The Assignee, if not
already a Lender hereunder, shall deliver to the Company and the

 

67

--------------------------------------------------------------------------------


 

Administrative Agent certification as to exemption from deduction or withholding
of any United States federal income taxes in accordance with Section 8.04.

 

(d)                 Any Lender may at any time assign all or any portion of its
rights under this Agreement and its Note (if any) to a Federal Reserve Bank.  No
such assignment shall release the transferor Lender from its obligations
hereunder.

 

(e)                   No Assignee, Participant or other transferee of any
Lender’s rights shall be entitled to receive any greater payment under
Section 8.03 or 8.04 than such Lender would have been entitled to receive with
respect to the rights transferred, unless such transfer is made with the
Company’s prior written consent or by reason of the provisions of Section 8.02,
8.03 or 8.04 requiring such Lender to designate a different Applicable Lending
Office under certain circumstances or at a time when the circumstances giving
rise to such greater payment did not exist.  A Participant that would be a
Non-U.S. Lender if it were a Lender shall not be entitled to the benefits of
Section 8.04 unless such Participant agrees to comply with Section 8.04(d) as
though it were a Lender (it being understood that the documentation required
under Section 8.04(d) shall be delivered to the participating Lender).

 

(f)                    The Administrative Agent, acting for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at one of its offices a copy
of each Assignment and Assumption Agreement delivered to it and a register for
the recordation of the names and addresses of the Lenders, and the Commitment
of, and principal amount of the Loans owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.

 

(g)                  Upon its receipt of a duly completed Assignment and
Assumption Agreement executed by an assigning Lender and an Assignee, the
Assignee’s completed Administrative Questionnaire (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (c) of this Section and any written consent to such assignment
required by paragraph (c) of this Section, the Administrative Agent shall accept
such Assignment and Assumption Agreement and record the information contained
therein in the Register; provided that if either the assigning Lender or the
Assignee shall have failed to make any payment required to be made by it
pursuant to Section 2.04(b) or Section 2.14(b), the Administrative Agent shall
have no obligation to accept such Assignment and Assumption Agreement and

 

68

--------------------------------------------------------------------------------


 

record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon.  No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph (including a Note as
defined in Section 2.05(d)).

 

(h)                  Notwithstanding anything to the contrary contained herein,
any Lender (a “Granting Lender”) may grant to a special purpose funding vehicle
(an “SPC”) sponsored by a Granting Lender and identified as such in writing from
time to time by the Granting Lender to the Administrative Agent and the Company,
the option to provide to the Company all or any part of any Loan that such
Granting Lender would otherwise be obligated to make to the Borrower pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to make any Loan and (ii) if an SPC elects not to exercise such
option or otherwise fails to provide all or any part of such Loan, the Granting
Lender shall be obligated to make such Loan pursuant to the terms hereof.  The
making of a Loan by an SPC hereunder shall utilize the Commitments of the
Granting Lender to the same extent, and as if, such Loan were made by such
Granting Lender.  Each party hereto hereby agrees that no SPC shall be liable
for any indemnity or similar payment obligation under this Agreement (all
liability for which shall remain with the Granting Lender).  In furtherance of
the foregoing, each party hereto hereby agrees (which agreement shall survive
the termination of this Agreement) that, prior to the date that is one year and
one day after the payment in full of all outstanding commercial paper or other
senior indebtedness of any SPC, it will not institute against, or join any other
Person in instituting against, such SPC any bankruptcy, reorganization,
arrangement, insolvency or liquidation proceedings under the laws of the United
States or any State thereof.  In addition, notwithstanding anything to the
contrary in this Section 10.06, any SPC may (i) with notice to, but without the
prior written consent of, the Company and the Administrative Agent and without
paying any processing fee therefor, assign all or a portion of its interests in
any Loans to the Granting Lender or to any financial institution providing
liquidity and/or credit support to or for the account of such SPC to support the
funding or maintenance of Loans; provided that any such assignment to a
financial institution other than to the Granting Lender shall require the
consent of the Company and the Administrative Agent, which consent shall be
provided in the sole and absolute discretion of the Company or the
Administrative Agent, as the case may be, and (ii) disclose any non-public
information relating to its Loans to any rating agency, commercial paper dealer
or provider of any surety, guarantee or credit or liquidity enhancement to such
SPC; provided that any such Person (other than a rating agency) signs a
confidentiality agreement which contains substantially the same provisions as
set forth in Section 10.12.  As this Section 10.06(f) applies to any particular
SPC, this Section 10.06(f) may not be amended without the written consent of
such SPC.  Additionally, the Company shall not be subject to any increased costs
pursuant to Section 8.03, indemnity claims pursuant to Section 10.03(b) or
increased taxes pursuant to

 

69

--------------------------------------------------------------------------------


 

Section 8.04 (collectively, “Increased Costs”) with respect to an SPC if the
Company would not have been subjected to such Increased Costs had the Loan not
been funded (directly or indirectly) by the SPC and any payment for any such
Increased Costs shall be limited to the amounts that the Company would have been
required to pay to the Granting Lender if such Loan had not been so funded by
the SPC; provided, however, that the SPC shall be entitled to the benefits of
Article 8 and Section 10.03 with respect to the interest granted to it by the
Granting Lender to the extent that the Granting Lender was entitled to such
benefits pursuant to this Agreement.

 

Section 10.07.    Collateral.  Each of the Lenders represents to the
Administrative Agent and each of the other Lenders that it in good faith is not
relying upon any “margin stock” (as defined in Regulation U) as collateral in
the extension or maintenance of the credit provided for in this Agreement.

 

Section 10.08.    Governing Law, Submission to Jurisdiction.  This Agreement and
each Note (if any) shall be governed by and construed in accordance with the
laws of the State of New York.  Each party hereto hereby submits to the
exclusive jurisdiction of the United States District Court for the Southern
District of New York and of any New York State court sitting in New York City
for purposes of all legal proceedings arising out of or relating to this
Agreement or the transactions contemplated hereby.  Each party hereto
irrevocably waives, to the fullest extent permitted by law, any objection which
it may now or hereafter have to the laying of the venue of any such proceeding
brought in such a court and any claim that any such proceeding brought in such a
court has been brought in an inconvenient forum.

 

Section 10.09.    [Reserved].

 

Section 10.10.    Counterparts; Integration; Effectiveness.  This Agreement may
be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same
instrument.  This Agreement constitutes the entire agreement and understanding
among the parties hereto and supersedes any and all prior agreements and
understandings, oral or written, relating to the subject matter hereof.  This
Agreement shall become effective upon receipt by the Administrative Agent of
counterparts hereof signed by each of the parties hereto (or, in the case of any
party as to which an executed counterpart shall not have been received, receipt
by the Administrative Agent in form satisfactory to it of telegraphic,
facsimile, electronic mail or other written confirmation from such party of
execution of a counterpart hereof by such party).

 

Section 10.11.    WAIVER OF JURY TRIAL.  THE COMPANY, THE AGENTS AND THE LENDERS
HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING

 

70

--------------------------------------------------------------------------------


 

ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

Section 10.12.    Confidentiality.  Each of the Administrative Agent and each
Lender agrees to keep any information delivered or made available by the Company
pursuant to this Agreement confidential from anyone other than persons employed
or retained by the Administrative Agent or such Lender who are engaged in
evaluating, approving, structuring or administering the credit facility
contemplated hereby; provided that nothing herein shall prevent the
Administrative Agent or any Lender from disclosing such information (a) to any
persons employed or retained by the Administrative Agent or any other Lender who
are engaged in evaluating, approving, structuring or administering the credit
facility contemplated hereby, (b) to any other Person if reasonably incidental
to the administration of the credit facility contemplated hereby so long as such
Person agrees to keep such information confidential in accordance with the
provisions of this Section 10.12, (c) upon the order of any court or
administrative agency, (d) upon the request or demand of any regulatory agency
or authority, (e) which had been publicly disclosed other than as a result of a
disclosure by the Administrative Agent or any Lender prohibited by this
Agreement or, to the knowledge of the Administrative Agent or such Lender, by
any other Person as a result of a disclosure by such Person in violation of an
obligation of confidentiality, (f) to the extent necessary, in connection with
any litigation to which the Administrative Agent, any Lender or its subsidiaries
or Parent may be a party, (g) to the extent necessary in connection with the
exercise of any remedy hereunder, (h) to such Lender’s or the Administrative
Agent’s legal counsel and independent auditors, (i) to its Affiliates and to its
and its Affiliates’ respective partners, directors, officers, employees, agents,
trustees, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential) or (j) subject
to an agreement containing provisions substantially similar to those contained
in this Section, to (i) any actual or proposed Participant or Assignee or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to the Borrower and its obligations.  Each
Lender and the Administrative Agent shall give the Company prompt notice of any
disclosure made by such Lender or the Administrative Agent, as the case may be,
as permitted pursuant to clauses (c), (d) (other than any such disclosure made
by any Lender to bank examiners during any examination of such Lender conducted
in the ordinary course by such examiners) or (f) of this Section, but solely to
the extent permitted by law and, in the case of any disclosure permitted
pursuant to clause (f), solely to the extent that the interests of such Lender
or the Administrative Agent, as the case may be, and the Company in the relevant
litigation are not adverse in any material respect.  Additionally, the Company
agrees to maintain the confidentiality of any information relating to a rate
provided by the Administrative Agent or any Reference Bank pursuant to the
definition of “London Interbank Offered Rate”, except (a) to its directors,
officers, employees, advisors or Affiliates on a

 

71

--------------------------------------------------------------------------------


 

confidential and need-to-know basis in connection herewith, (b) as consented to
by the Administrative Agent or such Reference Bank, as applicable or (c) as
required by law (including securities laws and GAAP), regulation, judicial or
governmental order, subpoena or other legal process or is requested or required
by any governmental or regulatory authority or exchange (in which case the
Company agrees to inform the Administrative Agent or such Reference Bank, as
applicable, promptly thereof prior to such disclosure, unless the Company is
prohibited from giving such notice).

 

Section 10.13.    Conversion of Currencies.  (a)  If, for the purpose of
obtaining judgment in any court, it is necessary to convert a sum owing
hereunder in one currency into another currency, each party hereto agrees, to
the fullest extent that it may effectively do so, that the rate of exchange used
shall be that at which in accordance with normal banking procedures in the
relevant jurisdiction the first currency could be purchased with such other
currency on the Business Day immediately preceding the day on which final
judgment is given.

 

(b)                  The obligations of the Borrower in respect of any sum due
to any party hereto or any holder of the obligations owing hereunder (the
“Applicable Creditor”) shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than the currency in which such sum is stated to be
due hereunder (the “Agreement Currency”), be discharged only to the extent that,
on the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the
Applicable Creditor against such loss.  The obligations of the Borrower
contained in this Section 10.13 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder.

 

Section 10.14.    [Reserved]

 

Section 10.15.    USA Patriot Act.  Each Lender subject to the Act hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies the
Borrower, which information includes the names and addresses of the Borrower and
other information that will allow such Lender to identify the Borrower in
accordance with the Act.

 

Section 10.16.    Acknowledgement and Consent to Bail-in of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or

 

72

--------------------------------------------------------------------------------


 

in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

 

(a)                   the application of any Write-Down and Conversion Powers by
an EEA Resolution Authority to any such liabilities arising hereunder which may
be payable to it by any party hereto that is an EEA Financial Institution; and

 

(b)                  the effects of any Bail-In Action on any such liability,
including, if applicable:

 

(i)                                  a reduction in full or in part or
cancellation of any such liability;

 

(ii)                              a conversion of all, or a portion of, such
liability into shares or other instruments of ownership in such EEA Financial
Institution, its parent entity, or a bridge institution that may be issued to it
or otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document; or

 

(iii)                          the variation of the terms of such liability in
connection with the exercise of the write-down and conversion powers of any EEA
Resolution Authority.

 

Section 10.17.    Right of Setoff.  If an Event of Default shall have occurred
and be continuing, each Lender and each of its Affiliates is hereby authorized
at any time and from time to time, to the fullest extent permitted by law, to
set off and apply any and all deposits (general or special, time or demand,
provisional or final) at any time held and other obligations at any time owing
by such Lender or Affiliate now or hereafter existing under this Agreement held
by such Lender, irrespective of whether or not such Lender shall have made any
demand under this Agreement and although such obligations may be unmatured.  The
rights of each Lender under this Section are in addition to other rights and
remedies (including other rights of setoff) which such Lender may have.

 

Section 10.18.    No Fiduciary Duty.  The Company agrees that in connection with
all aspects of the Loans contemplated by this Agreement and any communications
in connection therewith, the Company and its Subsidiaries, on the one hand, and
the Administrative Agent, the Lenders and their Affiliates, on the other hand,
will have a business relationship that does not create, by implication or
otherwise, any fiduciary duty on the part of the Administrative Agent, the
Lenders or their Affiliates, and no such duty will be deemed to have

 

73

--------------------------------------------------------------------------------


 

arisen in connection with any such transactions or communications.  The Company
acknowledges and agrees that the Administrative Agent, each Lender and their
Affiliates may have economic interests that conflict with those of the Company
and its Subsidiaries, their stockholders and/or their affiliates.

 

74

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

THE ESTÉE LAUDER COMPANIES INC., as Borrower

 

 

 

 

By:

/s/ Adil Mistry

 

 

Name:

Adil Mistry

 

 

Title:

Senior Vice President & Corporate Treasurer

 

[Signature Page to 364-Day Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Administrative Agent and Lender

 

 

 

 

By:

/s/ Carolyn Kee

 

 

Name:

Carolyn Kee

 

 

Title:

Vice President

 

[Signature Page to 364-Day Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

JPMORGAN CHASE BANK, N.A., as Lender

 

 

 

 

 

 

 

By:

/s/ Alicia Schreibstein

 

 

Name:

Alicia Schreibstein

 

 

Title:

Executive Director

 

[Signature Page to 364-Day Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Lender

 

 

 

 

 

 

 

By:

/s/ Daniel M. Blakely

 

 

Name:

Daniel M. Blakely

 

 

Title:

Associate

 

[Signature Page to 364-Day Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BNP PARIBAS, as Lender

 

 

 

 

 

 

 

By:

/s/ Pamela J. Fitton

 

 

Name:

Pamela J. Fitton

 

 

Title:

Managing Director

 

 

 

 

 

 

 

By:

/s/ Michael A. Kowalczuk

 

 

Name:

Michael A. Kowalczuk

 

 

Title:

Managing Director

 

[Signature Page to 364-Day Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

THE BANK OF TOKYO-MITSUBISHI UFJ,
LTD., as Lender

 

 

 

 

 

 

 

By:

/s/ Ravneet Mumick

 

 

Name:

Ravneet Mumick

 

 

Title:

Director

 

[Signature Page to 364-Day Credit Agreement]

 

--------------------------------------------------------------------------------


 

COMMITMENT SCHEDULE

 

LENDER

 

COMMITMENT

 

 

 

 

 

Citibank, N.A.

 

$375,000,000

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$375,000,000

 

 

 

 

 

Bank of America, N.A.

 

$375,000,000

 

 

 

 

 

BNP Paribas

 

$187,500,000

 

 

 

 

 

The Bank of Tokyo-Mitsubishi UFJ Ltd.

 

$187,500,000

 

 

 

 

 

TOTAL

 

$1,500,000,000

 

 

--------------------------------------------------------------------------------


 

PRICING SCHEDULE

 

Each of “Facility Fee Rate”, “Base Rate Margin” and “Euro-Currency, Margin”
means, for any day, the rate per annum set forth below in the row opposite such
term and in the column corresponding to the Pricing Level that applies on such
day:

 

Pricing

Level I

Level II

Level III

 

 

0.04%

0.06%

 

Facility Fee Rate:

 

0.035%

 

 

 

 

Base Rate Margin:

0.00%

0.00%

0.00%

 

 

 

 

Euro-Currency Margin:

 

0.715%

0.835%

0.94%

 

For purposes of this Schedule, the following terms have the following meanings:

 

“Level I Status” exists at any date if, at such date, the Company’s Unsecured
Long-Term Debt is rated A+ or higher by S&P or A1 or higher by Moody’s.

 

“Level II Status” exists at any date if, at such date, (i) the Company’s
Unsecured Long-Term Debt is rated A or higher by S&P or A2 or higher by Moody’s,
and (ii) Level I Status does not exist.

 

“Level III Status” exists at any date if, at such date, no other Status applies.

 

“Moody’s” means Moody’s Investors Services, Inc. (or any successor thereto).

 

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc. (or any successor thereto).

 

“Status” refers to the determination of which of Level I Status, Level II Status
or Level III Status exists at any date.

 

The credit ratings to be utilized for purposes of this Schedule are those
assigned to the senior unsecured long-term debt securities of the Company
without third-party credit enhancement (the “Company’s Unsecured Long-Term
Debt”), and any ratings assigned to any other debt security of the Company shall
be disregarded.  The ratings in effect for any day are those in effect at the
close of business on such day. In the case of split ratings from S&P and
Moody’s, the

 

--------------------------------------------------------------------------------


 

rating to be used to determine the applicable Status is the higher of the two
(e.g., A+/A2 results in Level I Status); provided that if the split is more than
one full rating category, the rating one rating category below the higher rating
shall be used (e.g., A+/A3 results in Level II Status).

 

--------------------------------------------------------------------------------


 

SCHEDULE 4.05

 

None.

 

--------------------------------------------------------------------------------


 

EXECUTION VERSION

 

 

EXHIBIT A

 

FORM OF NOTE

 

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW.  TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

 

New York, New York

 

 

 

                            , 201  

 

For value received, The Estée Lauder Companies Inc. (the “Borrower”), promises
to pay to the order of                                               (the
“Lender”), for the account of its Applicable Lending Office, the unpaid
principal amount of each Loan made by the Lender to the Borrower pursuant to the
Credit Agreement referred to below on the maturity date provided for in the
Credit Agreement.  The Borrower promises to pay interest on the unpaid principal
amount of each such Loan in dollars on the dates and at the rate or rates
provided for in the Credit Agreement.  All such payments of principal and
interest shall be made in lawful money of the United States in federal or other
immediately available funds at the Principal Office of Citibank, N.A.

 

All Loans made by the Lender, the respective types and maturities thereof and
all repayments of the principal thereof shall be recorded by the Lender and, if
the Lender so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Lender on the schedule
attached hereto, or on a continuation of such schedule attached to and made a
part hereof; provided that the failure of the Lender to make any such
recordation or endorsement shall not affect the obligations of the Borrower
hereunder or under the Credit Agreement.

 

This note is one of the Notes referred to in the Credit Agreement, dated as of
November 14, 2016 (as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the lenders listed on the signature pages thereof, Citibank,
N.A., as Administrative Agent, and the other agents party thereto.  Terms
defined in the Credit Agreement are used herein with the same meanings. 
Reference is made to the Credit Agreement for provisions for the prepayment
hereof and the acceleration of the maturity hereof.

 

--------------------------------------------------------------------------------


 

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.06 OF THE CREDIT
AGREEMENT.

 

This note shall be governed by, and construed in accordance with, the laws of
the State of New York.

 

2

--------------------------------------------------------------------------------


 

 

THE ESTÉE LAUDER COMPANIES INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

3

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS OF PRINCIPAL

 

 

 

 

 

 

Date

Amount of
Loan

Type of Loan

Amount of
Principal
Repaid

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF COMPETITIVE BID QUOTE REQUEST

 

[Date]

 

To:                                                   Citibank, N.A. (the
“Administrative Agent”)

 

From:                                  The Estée Lauder Companies Inc.

 

Re:                                                  The Credit Agreement, dated
as of November 14, 2016 (as the same may be amended, restated, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among The Estée Lauder Companies Inc., the lenders listed on the
signature pages thereof, Citibank, N.A., as Administrative Agent, and the other
agents party thereto

 

We hereby give notice pursuant to Section 2.03 of the Credit Agreement that we
request Competitive Bid Quotes for the following proposed Competitive Bid
Borrowing(s):

 

Date of Borrowing:  __________________

 

Principal Amount1

Interest Period2

Currency

$

 

 

 

Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate]. [The applicable base rate is the London Interbank Offered Rate.]

 

Terms used herein have the meanings assigned to them in the Credit Agreement.

 

[Signature Pages Follow]

 

 

 

 

 

 

--------------------------------------------------------------------------------

1  Amount must be in a minimum aggregate amount of $20,000,000 and any larger
multiple of $1,000,000.

 

2  Not less than one month (LIBOR Auction) or not less than 7 days (Absolute
Rate Auction), subject to the provisions of the definition of Interest Period.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has caused this Competitive Bid Quote
Request to be executed and delivered by as of the date set forth above.

 

 

 

THE ESTÉE LAUDER COMPANIES

 

INC.

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF INVITATION FOR COMPETITIVE BID QUOTES

 

To:                                                             [Name of Lender]

 

Re:                          Invitation for Competitive Bid Quotes to The Estée
Lauder Companies Inc. (the “Borrower”)

 

Pursuant to Section 2.03 of the Credit Agreement, dated as of November 14, 2016,
among the Borrower, the lenders listed on the signature pages thereof, Citibank,
N.A., as Administrative Agent, and the other agents party thereto, we are
pleased on behalf of the Borrower to invite you to submit Competitive Bid Quotes
to the Borrower for the following proposed Competitive Bid Borrowing(s):

 

Date of Borrowing:  __________________

 

Principal Amount3

Interest Period4

Currency

 

 

 

$

 

 

 

Such Competitive Bid Quotes should offer a Competitive Bid [Margin] [Absolute
Rate].  [The applicable base rate is the London Interbank Offered Rate.]

 

Please respond to this invitation by no later than 9:30 a.m. (New York City
time) on [date].

 

 

CITIBANK, N.A., as Administrative

 

Agent

 

 

 

 

 

 

By:

 

 

 

 

Authorized Officer

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

3  Amount must be in a minimum aggregate amount of $20,000,000 and any larger
multiple of $1,000,000.

 

4  Not less than one month (LIBOR Auction) or not less than 7 days (Absolute
Rate Auction), subject to the provisions of the definition of Interest Period.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPETITIVE BID QUOTE

 

To:                                                             Citibank, N.A.,
as Administrative Agent

 

Re:                                                            Competitive Bid
Quote to The Estée Lauder Companies Inc. (the “Borrower”)

 

In response to your invitation on behalf of the Borrower dated _____________ ,
20__ , we hereby make the following Competitive Bid Quote on the following
terms:

 

1.                                    Quoting Lender: 
________________________________

2.                                    Person to contact at Quoting Lender:

_____________________________

3.                                    Date of Borrowing: ____________________5

4.                                    We hereby offer to make Competitive Bid
Loan(s) in the following principal amounts, for the following Interest Periods
and at the following rates:

 

Principal
Amount6

Interest
Period7

Competitive Bid
[Margin]8

[Absolute Rate]9

 

 

 

 

$

 

 

 

 

 

 

 

$

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

5  As specified in the related Invitation.

 

6  Principal amount bid for each Interest Period may not exceed principal amount
requested.  Specify aggregate limitation if the sum of the individual offers
exceeds the amount the Lender is willing to lend.  Bids (w) may be greater than
or less than the Commitment of the Quoting Lender, (x) must be ($5,000,000 or a
larger multiple of $1,000,000, (y) may not exceed the principal amount of
Competitive Bid Loans for which offers were requested and (z) may be subject to
an aggregate limitation as to the principal amount of Competitive Bid Loans for
which offers being made by such Quoting Lender may be accepted

 

7  Not less than one month or not less than 7 days, as specified in the related
Invitation.  No more than five bids are permitted for each Interest Period
specified herein.

 

8  Margin over or under the London Interbank Offered Rate determined for the
applicable Interest Period.  Specify percentage (to the nearest 1/10,000 of 1%)
and specify whether “PLUS” or “MINUS”.

 

9  Specify rate of interest per annum (to the nearest 1/10,000th of 1%).

 

--------------------------------------------------------------------------------


 

[provided, that the aggregate principal amount of Competitive Bid Loans for
which the above offers may be accepted shall not exceed $____________.]10

 

We understand and agree that the offer(s) set forth above are subject to the
satisfaction of the applicable conditions set forth in the Credit Agreement (as
the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time, the “Credit Agreement”), dated as of
November 14, 2016 among the Borrower, the lenders listed on the signature
pages thereof, Citibank, N.A., as Administrative Agent, and the other agents
party thereto, irrevocably obligates us to make the Competitive Bid Loan(s) for
which any offer(s) are accepted, in whole or in part.

 

 

 

 

Very truly yours,

 

 

 

[NAME OF LENDER]

 

 

 

 

Dated:

 

 

By:

 

 

 

Authorized Officer

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------

10  See supra note 6.

 

2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

OPINION OF
COUNSEL FOR THE BORROWER

 

 

 

[To be provided separately]

 

--------------------------------------------------------------------------------


 

EXHIBIT F

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

AGREEMENT dated as of _________ , 20__ among [NAME OF ASSIGNOR] (the
“Assignor”), [NAME OF ASSIGNEE] (the “Assignee”), [THE ESTÉE LAUDER COMPANIES
INC. (the “Borrower”),]11 and CITIBANK, N.A., as Administrative Agent (the
“Administrative Agent”).

 

WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Credit Agreement, dated as of November 14, 2016 (as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among the Borrower, the lenders listed on the
signature pages thereof, Citibank, N.A., as Administrative Agent, and the other
agents party thereto;

 

WHEREAS, as provided under the Credit Agreement, the Assignor has a Commitment
to make Loans in an aggregate principal amount at any time outstanding not to
exceed $__________;

 

WHEREAS, Committed Loans made to the Borrowers by the Assignor under the Credit
Agreement in the aggregate principal amount of $__________ are outstanding at
the date hereof;

 

WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit Agreement in respect of a portion of its
Commitment thereunder in an amount equal to $__________ (the “Assigned Amount”),
together with a corresponding portion of its outstanding Committed Loans, and
the Assignee proposes to accept assignment of such rights and assume the
corresponding obligations from the Assignor on such terms;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:

 

SECTION 1.  Definitions. All capitalized terms used herein but not otherwise
defined herein shall have the respective meanings set forth in the Credit
Agreement.

 

SECTION 2.  Assignment.  The Assignor hereby assigns and sells to the Assignee
all of the rights of the Assignor under the Credit Agreement to the extent of
the Assigned Amount, and the Assignee hereby accepts such assignment from the
Assignor and assumes all of the obligations of the Assignor under the

 

--------------------------------------------------------------------------------

11  To be included if the Borrower’s consent is requred pursuant to
Section 10.06(c) of the Credit Agreement.

 

--------------------------------------------------------------------------------


 

Credit Agreement to the extent of the Assigned Amount, including the purchase
from the Assignor of the corresponding portion of the principal amount of the
Committed Loans made by the Assignor outstanding at Assignment Effective Date
(as defined below).  Following (i) the execution of this Assignment and
Assumption by the Assignor, the Assignee, [the Borrower]12 and the
Administrative Agent, (ii) the Assignee’s completed Administrative Questionnaire
(unless the Assignee is already a Lender under the Credit Agreement) and
(iii) the payment of the amounts specified in Section 10.06(c) of the Credit
Agreement and Section 3 hereof required to be paid, it will be delivered to the
Administrative Agent for acceptance by it and recording by the Administrative
Agent pursuant to Section 10.06 of the Credit Agreement, and be effective as of
such date (the “Assignment Effective Date”).  Upon such acceptance and recording
(i) the Assignee shall, as of the Assignment Effective Date, succeed to the
rights and be obligated to perform the obligations of a Lender under the Credit
Agreement with Commitments in an amount equal to the Assigned Amount, and
(ii) the Commitments of the Assignor shall, as of the Assignment Effective Date,
be reduced by a like amount and the Assignor released from its obligations under
the Credit Agreement to the extent such obligations have been assumed by the
Assignee.  The assignment provided for herein shall be without recourse to the
Assignor.

 

SECTION 3.  Payments.  As consideration for the assignment and sale contemplated
in Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof
in federal funds the amount heretofore agreed between them.  It is understood
that Facility Fees accrued to the Assignment Effective Date in respect of the
Assigned Amount are for the account of the Assignor and such fees accruing from
and including the Assignment Effective Date are for the account of the
Assignee.  Each of the Assignor and the Assignee hereby agrees that if it
receives any amount under the Credit Agreement which is for the account of the
other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.

 

SECTION 4.  Consents.  This Agreement is conditioned upon the consent of the
Administrative Agent, and so long as no Event of Default has occurred and is
continuing, the Borrower (which consent of the Borrower shall not be
unreasonably withheld) pursuant to Section 10.06(c) of the Credit Agreement. 
The execution of this Agreement by [the Borrower]13 and the Administrative Agent
is evidence of this consent.  The Borrower, if requested by the Assignee
pursuant to Section 2.05 of the Credit Agreement, to execute and

 

--------------------------------------------------------------------------------

12  See supra note 11.

 

13  See supra note 11.

 

--------------------------------------------------------------------------------


 

deliver a Note payable to the order of the Assignee to evidence the assignment
and assumption provided for herein; provided that no assignment pursuant to this
Agreement shall be effective unless it has been recorded in the Register as
provided in Section 10.06(g) (including any Note).

 

SECTION 5.  Non-Reliance on Assignor.  The Assignor makes no representation or
warranty in connection with, and shall have no responsibility with respect to,
the solvency, financial condition, or statements of the Borrower, or the
validity and enforceability of the obligations of the Borrower in respect of the
Credit Agreement or any Note.  The Assignee acknowledges that it has,
independently and without reliance on the Assignor, and based on such documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and will continue to be responsible for
making its own independent appraisal of the business, affairs and financial
condition of the Borrower.

 

SECTION 6.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.

 

SECTION 7.  Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.  Delivery of an
executed counterpart of a signature page of this Agreement by telecopier or
electronic image scan transmission (such as a “pdf” file) will be effective as
delivery of a manually executed counterpart of the Agreement.

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first above written.

 

 

[NAME OF ASSIGNOR]

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[NAME OF ASSIGNEE]

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

[THE ESTÉE LAUDER COMPANIES INC.]14

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

CITIBANK, N.A., as Administrative Agent

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

--------------------------------------------------------------------------------

14  See supra note 11.

 

--------------------------------------------------------------------------------